EXHIBIT 10.1


EXECUTION VERSION
Published CUSIP Number: 40414MAS6
Revolving Facility CUSIP Number: 40414MAT4
Term Facility CUSIP Number: 40414MAU1



--------------------------------------------------------------------------------



$2,750,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 23, 2019


among


HCP, INC.,
as Borrower


THE LENDERS PARTY HERETO FROM TIME TO TIME,


BANK OF AMERICA, N.A.,
as Administrative Agent, L/C Issuer and
Alternative Currency Fronting Lender,


JPMORGAN CHASE BANK, N.A., and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents


THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA, MIZUHO BANK, LTD.,
MORGAN STANLEY SENIOR FUNDING, INC., and
ROYAL BANK OF CANADA,
as Co‑Documentation Agents


and


BRANCH BANKING & TRUST COMPANY,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION,
TD BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Senior Managing Agents



--------------------------------------------------------------------------------



BOFA SECURITIES, INC., and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners, and


BOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers


Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
 
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


1.01


 
Defined Terms.
1


1.02


 
Other Interpretive Provisions.
38


1.03


 
Accounting Terms.
39


1.04


 
Rounding.
39


1.05


 
Exchange Rates; Currency Equivalents.
39


1.06


 
Additional Alternative Currencies.
40


1.07


 
Change of Currency.
41


1.08


 
Times of Day.
41


1.09


 
Letter of Credit Amounts.
41


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
41


2.01


 
Committed Loans
41


2.02


 
Borrowings, Conversions and Continuations of Committed Loans.
42


2.03


 
Letters of Credit.
47


2.04


 
[Reserved].
55


2.05


 
Negotiated Rate Loans
55


2.06


 
Prepayments
57


2.07


 
Termination or Reduction of Commitments
59


2.08


 
Repayment
59


2.09


 
Interest
60


2.10


 
Fees
61


2.11


 
Computation of Interest and Fees
62


2.12


 
Evidence of Debt
62


2.13


 
Payments Generally; Administrative Agent’s Clawback
63


2.14


 
Sharing of Payments by Lenders
65


2.15


 
Extension of Revolving Maturity Date
65


2.16


 
Increase in Revolving Commitments; Incremental Term Loans
66


2.17


 
Cash Collateral
69


2.18


 
Defaulting Lenders
71


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
73


3.01


 
Taxes
73


3.02


 
Illegality
76


3.03


 
Inability to Determine Rates
76


3.04


 
Increased Costs; Reserves on Eurocurrency Rate Loans
79


3.05


 
Compensation for Losses
81


3.06


 
Mitigation Obligations; Replacement of Lenders
81


3.07


 
Survival
82


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
82


4.01


 
Conditions of Initial Credit Extension
82


4.02


 
Conditions to All Credit Extensions
83


ARTICLE V REPRESENTATIONS AND WARRANTIES
85


5.01


 
Existence, Qualification and Power
85


5.02


 
Authorization; No Contravention
85


5.03


 
Governmental Authorization; Other Consents
85


5.04


 
Binding Effect
85


 
 
 
 



i



--------------------------------------------------------------------------------





5.05


 
Financial Statements; No Material Adverse Effect
86


5.06


 
Litigation
86


5.07


 
No Default
86


5.08


 
Ownership of Property and Valid Leasehold Interests; Liens
86


5.09


 
Environmental Compliance
87


5.10


 
Insurance
87


5.11


 
Taxes
87


5.12


 
ERISA Compliance
87


5.13


 
Margin Regulations; Investment Company Act; REIT Status
88


5.14


 
Disclosure
88


5.15


 
Compliance with Laws
88


5.16


 
Intellectual Property; Licenses, Etc
89


5.17


 
Use of Proceeds
89


5.18


 
Taxpayer Identification Number
89


5.19


 
Sanctions
89


5.20


 
EEA Financial Institution
89


5.21


 
Anti-Corruption Laws
89


5.22


 
Solvency
90


ARTICLE VI AFFIRMATIVE COVENANTS
90


6.01


 
Financial Statements
90


6.02


 
Certificates; Other Information
91


6.03


 
Notices
93


6.04


 
Payment of Taxes
93


6.05


 
Preservation of Existence, Etc
93


6.06


 
Maintenance of Properties
94


6.07


 
Maintenance of Insurance
94


6.08


 
Compliance with Laws
94


6.09


 
Books and Records
94


6.10


 
Inspection Rights
94


6.11


 
Use of Proceeds
95


6.12


 
REIT Status
95


6.13


 
Employee Benefits
95


6.14


 
Anti-Corruption Laws
95


ARTICLE VII NEGATIVE COVENANTS
95


7.01


 
Liens
96


7.02


 
Investments
97


7.03


 
Indebtedness
97


7.04


 
Fundamental Changes
97


7.05


 
Dispositions
98


7.06


 
Restricted Payments
98


7.07


 
Change in Nature of Business
98


7.08


 
Transactions with Affiliates
98


7.09


 
Burdensome Agreements
99


7.10


 
Financial Covenants
99


7.11


 
Sanctions
100


7.12


 
Anti-Corruption Laws
100


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
100


8.01


 
Events of Default
100


8.02


 
Remedies Upon Event of Default
103





ii



--------------------------------------------------------------------------------





8.03


 
Application of Funds
103


ARTICLE IX ADMINISTRATIVE AGENT
104


9.01


 
Appointment and Authority
104


9.02


 
Rights as a Lender
104


9.03


 
Exculpatory Provisions
105


9.04


 
Reliance by Administrative Agent
105


9.05


 
Delegation of Duties
106


9.06


 
Resignation of Administrative Agent
106


9.07


 
Non‑Reliance on Administrative Agent and Other Lenders.
107


9.08


 
No Other Duties, Etc.
107


9.09


 
Administrative Agent May File Proofs of Claim.
107


ARTICLE X MISCELLANEOUS
108


10.01


 
Amendments, Etc.
108


10.02


 
Notices; Effectiveness; Electronic Communication.
111


10.03


 
No Waiver; Cumulative Remedies.
113


10.04


 
Expenses; Indemnity; Damage Waiver.
114


10.05


 
Payments Set Aside.
116


10.06


 
Successors and Assigns.
116


10.07


 
Treatment of Certain Information; Confidentiality.
121


10.08


 
Right of Setoff.
122


10.09


 
Interest Rate Limitation.
122


10.10


 
Counterparts; Integration; Effectiveness.
123


10.11


 
Survival of Representations and Warranties.
123


10.12


 
Severability.
123


10.13


 
Replacement of Lenders.
123


10.14


 
Governing Law; Jurisdiction; Etc.
124


10.15


 
Waiver of Jury Trial.
125


10.16


 
No Advisory or Fiduciary Responsibility.
125


10.17


 
USA Patriot Act Notice.
126


10.18


 
Delivery of Signature Page.
126


10.19


 
Judgment Currency
126


10.20


 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
127


10.21


 
Electronic Execution of Assignments and Certain Other Documents
127


10.22


 
No Novation
127


10.23


 
Lender Representations
128


10.24


 
Acknowledgement Regarding Any Supported QFCs
129













iii



--------------------------------------------------------------------------------





SCHEDULES
 
 
2.01
Commitments and Applicable Percentages
2.02
Alternative Currency Participating Lender
2.03
Existing Letters of Credit
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
 
 
Form of
 
 
A
Committed Loan Notice
B
[Reserved]
C
Negotiated Rate Loan Notice
D-1
Revolving Note
D-2
Term Note
E
Compliance Certificate
F
Assignment and Assumption
G
Sustainability Metric Annual Certificate







iv



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 23, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among HCP, INC., a Maryland corporation (the “Borrower”), the
lending institutions party hereto from time to time (each, a “Lender” and
collectively, the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
L/C Issuer and Alternative Currency Fronting Lender, JPMORGAN CHASE BANK, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, THE BANK
OF NOVA SCOTIA, BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN SACHS BANK USA, MIZUHO
BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., and ROYAL BANK OF CANADA, as
Co-Documentation Agents, and BRANCH BANKING & TRUST COMPANY, PNC BANK, NATIONAL
ASSOCIATION, REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION, TD BANK, N.A.,
and U.S. BANK NATIONAL ASSOCIATION, as Senior Managing Agents.


WHEREAS, a revolving credit facility was established pursuant to the terms of
the Existing Credit Agreement (hereafter defined);


WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and a delayed-draw term loan facility pursuant to the terms of this
Agreement in amendment and restatement of the Existing Credit Agreement, and the
Lenders are willing to do so on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.







--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, the L/C Issuer
and the Alternative Currency Fronting Lender.


“Aggregate Commitments” means, at any date of determination, the sum of the
Aggregate Revolving Commitments and the Aggregate Term Commitments on such date.


“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $2,500,000,000, which may be
increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.


“Aggregate Term Commitments” means the Term Commitments of all Term Lenders,
which as of the Closing Date are $250,000,000.


“Agreement” has the meaning specified in the introductory paragraph hereto.


“Agreement Currency” has the meaning specified in Section 10.19.


“Alternative Currency” means each Non-LIBOR Quoted Currency and each LIBOR
Quoted Currency (other than Dollars) and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Alternative Currency Fronting Lender” means Bank of America, or any other
Revolving Lender designated by the Borrower and the Administrative Agent (such
designation shall be consented to by such Revolving Lender), in its capacity as
an Alternative Currency Funding Lender for Revolving Loans denominated in an
Alternative Currency in which any Alternative Currency Participating Lender
purchases Alternative Currency Risk Participations and in which Bank of America
(or such other appointed Revolving Lender) advances to the Borrower the amount
of all such Alternative Currency Participating Lenders’ respective Applicable
Percentages of such Revolving Loans in accordance with Sections 2.02(b) and
2.02(f).


“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.




2



--------------------------------------------------------------------------------





“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.


“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein, and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Revolving
Loan.


“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of
(i) the Applicable Percentage of the Alternative Currency Fronting Lender in
respect of such Revolving Loan and (ii) the sum of the respective Applicable
Percentages of all of the Alternative Currency Participating Lenders in respect
of such Revolving Loan.


“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Borrower that it is unable
to fund in the applicable Alternative Currency, unless and until such Revolving
Lender delivers to the Administrative Agent and the Borrower a written notice
pursuant to Section 2.02(f)(ix) requesting that such Revolving Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency.


“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).


“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).


“Alternative Currency Sublimit” means, at any time, an amount equal to the
lesser of (a) the Aggregate Revolving Commitments at such time and
(b) $1,000,000,000. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
“Anti-Corruption Laws” has the meaning specified in Section 5.21.


“Applicable Percentage” means (a) with respect to Revolving Loans (other than
Negotiated Rate Loans) and L/C Obligations, for each Revolving Lender at any
time, subject to adjustment as provided in Section 2.18, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of such Revolving Lender’s Revolving Commitment and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided, that, if the Revolving Commitment of each Revolving Lender
has been terminated in full or if the Aggregate


3



--------------------------------------------------------------------------------





Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Percentage of such
Revolving Lender in effect immediately prior to such termination or expiration,
giving effect to any subsequent assignments; (b) with respect to Negotiated Rate
Loans, for each Revolving Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the Outstanding Amount of such Negotiated Rate Loan held by such Revolving
Lender at such time and the denominator of which is the aggregate Outstanding
Amount of such Negotiated Rate Loan at such time; and (c) with respect to the
Term Facility, with respect to any Term Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place) of the Term
Facility represented by (i) at any time during the Availability Period in
respect of such Facility, the aggregate amount of such Term Lender’s unused Term
Commitment at such time plus the principal amount of such Term Lender’s Term
Loans at such time, subject to adjustment as provided in Section 2.17, and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time. The Applicable Percentages of each Lender under the applicable Facility or
Facilities as of the Closing Date are set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption or the New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, for Revolving Loans and Term Loans, from time to time,
the number of basis points per annum set forth in the relevant columns of the
following table based upon the Debt Rating as set forth immediately below:


 
 
 
 
Revolving Loans
Term Loans
Pricing Level
 
Debt Ratings
(S&P/Moody’s/Fitch)
 
Applicable Rate for Eurocurrency Rate Loans, LIBOR Daily Loans and Letter of
Credit Fees
 
Applicable Rate for Base Rate Loans
Applicable Rate for Eurocurrency Rate Loans
Applicable Rate for Base Rate Loans
1
 
≥A / ≥A2 / ≥A
 
75.0 bps
 
0 bps
80.0 bps
0 bps
 
 
 
 
 
 
 
 
 
2
 
A- / A3 / A-
 
77.5 bps
 
0 bps
85.0 bps
0 bps
 
 
 
 
 
 
 
 
 
3
 
BBB+ / Baa1 / BBB+
 
82.5 bps
 
0 bps
90.0 bps
0 bps
 
 
 
 
 
 
 
 
 
4
 
BBB / Baa2 / BBB
 
90.0 bps
 
0 bps
100.0 bps
0 bps
 
 
 
 
 
 
 
 
 
5
 
BBB- / Baa3 / BBB-
 
110.0 bps
 
10.0 bps
125.0 bps
25.0 bps
 
 
 
 
 
 
 
 
 
6
 
<BBB- / <Baa3 /
<BBB- or non-rated
 
145.0 bps
 
45.0 bps
165.0 bps
65.0 bps



“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Borrower’s non-credit enhanced, senior unsecured
long-term debt; provided that if at any time when the Borrower has only two (2)
Debt Ratings, and such Debt Ratings are split, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used, and (B) if the
difference between such Debt Ratings is two or more ratings categories (e.g.
Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate
per annum that would be


4



--------------------------------------------------------------------------------





applicable if the median of the applicable Debt Ratings were used. If at any
time when the Borrower has three (3) Debt Ratings, and such Debt Ratings are
split, then: (A) if the difference between the highest and the lowest such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Rate shall be the rate per annum that would be applicable if the
highest of the Debt Ratings were used, and (B) if the difference between such
Debt Ratings is two or more ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch), the Applicable Rate shall be the rate per annum that would be
applicable if the average of the two (2) highest Debt Ratings were used,
provided that if such average is not a recognized rating category, then the
Applicable Rate shall be the rate per annum that would be applicable if the
second highest Debt Rating of the three were used.


Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.


Notwithstanding the foregoing, commencing with the fiscal year ending December
31, 2019, if the Borrower delivers a Sustainability Metric Annual Certificate to
the Administrative Agent, certifying that the Sustainability Metric as of
December 31 of the most recently ended fiscal year (the “Specified Test Year”)
was no less than the Sustainability Metric Election Threshold and electing that
the Applicable Rate instead be based on the table set forth below (the
“Sustainability Metric Pricing Grid”), then the Applicable Rate with respect to
the Revolving Facility shall be based on the Sustainability Metric Pricing Grid
for the period commencing five (5) Business Days following the date such
Sustainability Metric Annual Certificate is delivered to the Administrative
Agent until the earliest of (i) five (5) Business Days following the date on
which a Sustainability Metric Annual Certificate is delivered for the fiscal
year ending immediately after such Specified Test Year, indicating that the
Borrower does not elect to apply the Sustainability Metric Pricing Grid or that
the Sustainability Metric for the fiscal year ending immediately after such
Specified Test Year was less than the Sustainability Metric Election Threshold,
(ii) five (5) Business Days following the date the Borrower is required to have
delivered a Compliance Certificate pursuant to Section 6.02(a) relating to the
financial statements for the fiscal year ending immediately after such Specified
Test Year with respect to the fiscal year ending immediately after such
Specified Test Year if the Borrower has not delivered a Sustainability Metric
Annual Certificate certifying that the Sustainability Metric as of December 31
of the fiscal year ending immediately after such Specified Test Year was no less
than the Sustainability Metric Election Threshold and (iii) five (5) Business
Days following the delivery of a Compliance Certificate pursuant to Section
6.02(a) relating to the financial statements for the fiscal year ending
immediately after such Specified Test Year if the Borrower has not delivered a
Sustainability Metric Annual Certificate certifying that the Sustainability
Metric as of December 31 of the fiscal year ending immediately after such
Specified Test Year was no less than the Sustainability Metric Election
Threshold; provided that (x) if the Sustainability Metric for any fiscal year is
less than the Sustainability Metric Election Threshold, the Borrower shall not
be restricted from making any subsequent election to apply the Sustainability
Metric Pricing Grid pursuant to this paragraph if the Sustainability Metric for
the fiscal year most recently ended prior to such election is no less than the
Sustainability Metric Election Threshold, and (y) a Sustainability Metric Annual
Certificate electing to apply the Sustainability Metric Pricing Grid pursuant to
this paragraph may be delivered at any time by the Borrower so long as the
Sustainability Metric for the fiscal year most recently ended prior to such
election is no less than the Sustainability Metric Election Threshold. If, as a
result of (A) the agreement by the Borrower, the Administrative Agent and the
Revolving Lenders that the Sustainability Metric for any fiscal year as reported
on any Sustainability Metric Annual Certificate was inaccurate or (B) the
Borrower, the Administrative Agent or the Revolving Lenders becoming aware of
any material inaccuracy in the Sustainability Metric for any fiscal year as
reported on any Sustainability Metric Annual Certificate (and, in the case of
the Administrative Agent or the Revolving Lenders becoming aware thereof,
written notice thereof has been delivered to the Borrower setting forth in


5



--------------------------------------------------------------------------------





reasonable detail the basis for such determination) and, in each case, the
Borrower made an election to apply the Sustainability Metric Pricing Grid
pursuant to such Sustainability Metric Annual Certificate and a proper
calculation of the Sustainability Metric for such fiscal year would not have
resulted in any adjustment to the Applicable Rate pursuant to the Sustainability
Metric Pricing Grid for the relevant period covered by such election, then the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Revolving Lenders or L/C
Issuers, as the case may be, promptly (and in any event, within five (5)
Business Days) following written demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code, immediately, automatically and
without further action by the Administrative Agent, any Revolving Lender or any
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period (or relevant portion thereof then
elapsed in respect of which payments of interest and/or fees were previously
made) over the amount of interest and fees actually paid for such period (or
relevant portion thereof). Notwithstanding anything to the contrary herein,
unless such amounts shall be due upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, (i) any additional amounts required to be paid pursuant to the immediately
preceding sentence shall not be due and payable until a written demand is made
for such payment by the Administrative Agent, (ii) any nonpayment of such
additional amounts prior to or upon such demand for payment by Administrative
Agent shall not constitute a Default (whether retroactively or otherwise), and
(iii) none of such additional amounts shall be deemed overdue prior to such a
demand or shall accrue interest at the Default Rate prior to such a demand.


Sustainability Metric Pricing Grid


 
 
 
 
Revolving Loans
Pricing Level
 
Debt Ratings
(S&P/Moody’s/
Fitch)
 
Applicable Rate for Eurocurrency Rate Loans, LIBOR Daily Loans and Letter of
Credit Fees
 
Applicable Rate for Base Rate Loans
1
 
≥A / ≥A2 / ≥A
 
74.0 bps
 
0 bps
 
 
 
 
 
 
 
2
 
A- / A3 / A-
 
76.5 bps
 
0 bps
 
 
 
 
 
 
 
3
 
BBB+ / Baa1 / BBB+
 
81.5 bps
 
0 bps
 
 
 
 
 
 
 
4
 
BBB / Baa2 / BBB
 
89.0 bps
 
0 bps
 
 
 
 
 
 
 
5
 
BBB- / Baa3 / BBB-
 
109.0 bps
 
9.0 bps
 
 
 
 
 
 
 
6
 
<BBB- / <Baa3 /
<BBB- or non-rated
 
144.0 bps
 
44.0 bps



“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


6



--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means BofA Securities, Inc., JPMorgan and Wells Fargo Securities,
LLC, each in its capacity as a joint lead arranger.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Australian Dollar” means the lawful currency of the Commonwealth of Australia.


“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).


“Availability Period” means (a) in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Business Day
preceding the Revolving Maturity Date, (ii) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.07, and (iii) the date of
termination of the commitment of each Revolving Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02 and (b) in respect of the Term Facility, the period from and
including the Closing Date to and excluding the earliest of (i) the ninetieth
(90th) day after the Closing Date (or, if such date is not a Business Day, the
immediately preceding Business Day), (ii) the Term Loan Maturity Date and
(iii) the date of termination of the Aggregate Term Commitments pursuant to
Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.




7



--------------------------------------------------------------------------------





“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If at any time of determination the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate at such time shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Negotiated Rate Borrowing, as the
context may require.


“Boundary Property” means any building that is part of the Borrower’s portfolio
of assets under management and that the Borrower identifies internally as under
the Borrower’s operational control. For purposes of this definition, such
operational control shall mean that the Borrower or any of its Controlled
Subsidiaries maintains, provides service to, and/or has the authority to
implement operating policies with respect to energy usage, water usage and/or
waste disposal, in any such case, for all or any portion of such building. Any
reference herein to the square footage of a Boundary Property shall be a
reference to the total square footage of such Boundary Property, regardless of
whether the Borrower’s operational control is with respect to all or a portion
of such Boundary Property.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of California or the


8



--------------------------------------------------------------------------------





State of New York or the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:


(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars or a LIBOR Daily Loan, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan or LIBOR Daily Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan or LIBOR Daily Loan, means any such day that is also a London Banking
Day;


(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


“Canadian Dollar” and “CAD” mean the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP (subject to
Section 1.03(b)), is required to be accounted for as a capital lease on the
balance sheet of that Person.


“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Alternative Currency Fronting Lender (as applicable) and the
Revolving Lenders, as collateral for L/C Obligations, Obligations in respect of
Revolving Loans denominated in Alternative Currencies, or obligations of
Revolving Lenders to fund participations in respect thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or the
Alternative Currency Fronting Lender (as applicable) benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer or the Alternative Currency
Fronting Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“CDOR Rate” means, for any Interest Period, the rate per annum, equal to the
average of the annual yield rates applicable to Canadian Dollar banker’s
acceptances at or about 10:00 a.m. (Toronto, Ontario time) two (2) Business Days
prior to the commencement of such Interest Period on the “CDOR Page” (or any
display substituted therefor) published by Bloomberg (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as


9



--------------------------------------------------------------------------------





may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).


“Change in Law” means the occurrence, after the Closing Date, and with respect
to any Person in particular, after the date such Person becomes a party to this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.


“Change of Control” means an event or series of events by which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower having
ordinary voting powers to elect a majority of the members of the board of
directors or equivalent governing body of the Borrower (irrespective of whether
at such time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency) on a fully‑diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) and the Borrower shall not have
repaid all of the outstanding Obligations in full in cash, Cash Collateralized
all outstanding Letters of Credit in an amount equal to one hundred percent
(100%) of the then current L/C Obligations and terminated the Aggregate
Commitments within forty-five (45) days after such “person” or “group” shall
have become the “beneficial owner” of such percentage of such stock; or


(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
or recommended by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved or recommended by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.




10



--------------------------------------------------------------------------------





“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Committed Term Loans, Negotiated Rate Loans or a specific tranche of Incremental
Term Loans.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Co-Documentation Agent” means each of The Bank of Nova Scotia, Barclays Bank
plc, Credit Agricole Corporate and Investment Bank, Credit Suisse AG, Cayman
Islands Branch, Goldman Sachs Bank USA, Mizuho Bank, Ltd., Morgan Stanley Senior
Funding, Inc., and Royal Bank of Canada, in their capacity as Co‑Documentation
Agents.


“Co-Syndication Agent” means each of JPMorgan and Wells Fargo, in their
capacities as Co-Syndication Agents.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means a Revolving Commitment or a Term Commitment, as the context
may require.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, of the same Class, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders of such Class pursuant to Section 2.01.


“Committed Loan” means a Committed Revolving Loan or a Committed Term Loan, as
the context may require.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans of the same Class from one Type to another Type,
or (c) a continuation of Eurocurrency Rate Loans or LIBOR Daily Loans, in each
case provided to the Administrative Agent pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.


“Committed Term Loan” has the meaning specified in Section 2.01(b).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.


“Consolidated Intangible Assets” means an amount equal to the Intangible Assets
of the Borrower and its Subsidiaries on a consolidated basis.


“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries, as
determined in accordance with GAAP.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated Shareholders’ Equity on


11



--------------------------------------------------------------------------------





such date plus (b) accumulated depreciation and amortization, determined on a
consolidated basis in accordance with GAAP, minus (c) Consolidated Intangible
Assets on such date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covered Party” has the meaning specified in Section 10.24.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“deemed year” has the meaning specified in Section 2.09(d).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a LIBOR
Daily Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2%
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of (i) its Loans or
(ii) participations in respect of L/C Obligations or Alternative Currency Risk
Participations, in each case within two (2) Business Days of the date required
to be funded by it hereunder, unless, in the case of clause (i) above, such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent or the
L/C Issuer that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder (unless such notice or public statement states that such position is
based on such Lender’s good faith determination that a condition precedent (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such notice or public statement) to funding a Loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three (3) Business
Days after request by the Administrative Agent or the Borrower, to confirm in
writing in a manner satisfactory to the Administrative Agent and the Borrower
that it will


12



--------------------------------------------------------------------------------





comply with its funding obligations hereunder, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets or a custodian appointed
for it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower, the Administrative Agent, the L/C Issuer
and the Alternative Currency Fronting Lender.


“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.


“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“Departing Lender” means each lender under the Existing Credit Agreement that is
not a Lender hereunder on the Closing Date.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of comprehensive
Sanctions.


“Development Property” means any real property in which the development and
construction with respect thereto are not complete.


“Disclosed Matters” means any event, circumstance, condition or other matter
expressly disclosed in the reports and other documents furnished to or filed
with the SEC by the Borrower and that are publicly available prior to the
Closing Date.


“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith and
including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division, in any case other than sales or other dispositions of
assets in the ordinary course of business.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may


13



--------------------------------------------------------------------------------





be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“EBITDA” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, an amount equal to, without duplication, the Net Income of
such Person and its Subsidiaries for such period plus (a) the following to the
extent deducted in calculating such Net Income: (i) Interest Expense of such
Person and its Subsidiaries for such period, (ii) the provision for Federal,
state, local and foreign taxes on or measured by income of such Person and its
Subsidiaries for such period (whether or not payable during that period),
(iii) depreciation and amortization expense for such period and (iv) expenses of
such Person and its Subsidiaries reducing such Net Income during such period
which do not represent a cash expenditure in such period or any prior or future
period and minus (b) (i) all items of such Person and its Subsidiaries
increasing Net Income for such period which do not represent a cash receipt in
such period or any prior or future period and (ii) any addition to EBITDA
pursuant to clause (a)(ii) above taken or payable during such period to the
extent added to EBITDA in any prior or future period.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Enterprise EBITDA” means the sum of (a) EBITDA of the Borrower and its
Subsidiaries on a consolidated basis plus (b) without duplication, the
Borrower’s Pro Rata Share of EBITDA of each Material Joint Venture.


“Enterprise Fixed Charges” means, for any period, with respect to the Borrower
and its Subsidiaries on a consolidated basis, the sum of, without duplication,
(a) Enterprise Interest Expense paid in cash during such period plus
(b) Scheduled Principal Payments plus (c) cash dividends and distributions in
respect of preferred stock of the Borrower and its Subsidiaries (but excluding
(i) redemption payments or charges in connection with the redemption of
preferred stock and (ii) amounts paid to the Borrower or any of its
Subsidiaries); provided, that Enterprise Fixed Charges shall not include (i) any
amounts with respect to any Intercompany Indebtedness, (ii) gains and losses
from unwinding or break-funding of Swap Contracts, (iii) write-offs of
unamortized deferred financing fees, (iv) prepayment fees, premiums and
penalties, and (v) other unusual or non-recurring items as are reasonably
acceptable to the Administrative Agent and the Required Lenders.




14



--------------------------------------------------------------------------------





“Enterprise Gross Asset Value” means the sum of (a) Gross Asset Value of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Gross Asset Value of each Material
Joint Venture; provided that, without duplication, for purposes of calculating
the Leverage Ratio, Enterprise Gross Asset Value shall not include the aggregate
amount of unrestricted cash and cash equivalents deducted in the calculation of
Enterprise Total Indebtedness pursuant to the first proviso of the definition
thereof.


“Enterprise Interest Expense” means the sum of (a) Interest Expense of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Interest Expense of each Material
Joint Venture.


“Enterprise Secured Debt” means that portion of Enterprise Total Indebtedness
that is subject to a Lien (other than Permitted Specified Liens); provided that
in no event shall the Obligations hereunder and under the other Loan Documents
constitute “Enterprise Secured Debt” solely as a result of any security interest
granted to the Administrative Agent or any L/C Issuer, solely in any Cash
Collateral or any account or other property, including proceeds thereof,
established for the purpose of securing obligations in respect of Letters of
Credit, exchange rate fluctuations or otherwise to the extent required pursuant
to any of the cash collateralization provisions of the Loan Documents.


“Enterprise Total Indebtedness” means, as of any date of determination, an
amount equal to, without duplication, (a) Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis outstanding on such date, plus (b) without
duplication, the Borrower’s Pro Rata Share of Indebtedness of each Material
Joint Venture outstanding on such date; provided that for purposes of
calculating the Leverage Ratio, (x) clause (a) shall be reduced by the aggregate
amount of (i) all unrestricted cash and cash equivalents of the Borrower and its
Subsidiaries and (ii) escrow and other deposits to the extent available on such
date for the repayment of any of the Indebtedness included in the calculation of
clause (a) above up to an amount in the aggregate for this clause (x) not to
exceed the aggregate amount of Indebtedness reflected in clause (a) above
maturing in the immediately succeeding 24 months and (y) clause (b) shall be
reduced by the aggregate amount of (i) all unrestricted cash and cash
equivalents of each such applicable Material Joint Venture and (ii) escrow and
other deposits to the extent available on such date for the repayment of any of
the Indebtedness included in the calculation of clause (b) above up to an amount
in the aggregate for this clause (y) not to exceed the aggregate amount of
Indebtedness reflected in clause (b) above maturing in the immediately
succeeding 24 months; provided, further, that Enterprise Total Indebtedness
shall not include accounts payable, intracompany debt, dividends and
distributions declared but not payable, security deposits, accrued liabilities
or prepaid rent, each as defined in accordance with GAAP.


“Enterprise Unencumbered Asset Value” means the sum of (a) Unencumbered Asset
Value of the Borrower and its Subsidiaries on a consolidated basis plus
(b) without duplication, the Borrower’s Pro Rata Share of Unencumbered Asset
Value of each Material Joint Venture.


“Enterprise Unsecured Debt” means that portion of Enterprise Total Indebtedness
that is not Enterprise Secured Debt or a Guarantee of Enterprise Secured Debt.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.




15



--------------------------------------------------------------------------------





“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001 (a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate
in excess of the Threshold Amount.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Rate” means:
(a) for any Interest Period with respect to a Eurocurrency Rate Loan:
(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate), as published by the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) (the “LIBOR Screen Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest


16



--------------------------------------------------------------------------------





Period) with a term equivalent to such Interest Period; provided that if such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be determined by such alternate method as
reasonably selected by the Administrative Agent; and
(ii) in the case of Non-LIBOR Quoted Currencies:
(A) denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate
per annum; provided that if such rate is not available at such time for such
term for any reason, the Administrative Agent may substitute such rate with a
reasonably acceptable alternative published interest rate for funding such
Eurocurrency Rate Loans; and
(B) denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Rate or the successor thereto as approved by the Administrative
Agent (“BBSY”) as published by Bloomberg (or such other page or commercially
available source providing BBSY quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two (2) Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market), as determined by the Administrative
Agent with a term equivalent to such Interest Period (or if such Interest Period
is not equal to a number of months, with a term equivalent to the number of
months closest to such Interest Period); provided that if such rate is not
available at such time for any reason, the Administrative Agent may substitute
such rate with a reasonably acceptable alternative published interest rate for
funding such Eurocurrency Rate Loans; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by such alternate method as
reasonably selected by the Administrative Agent;
provided that, if the Eurocurrency Rate determined in accordance with clause (a)
or (b) above is below zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of the Eurocurrency Rate. Committed
Revolving Loans that are Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. Committed Term Loans that are Eurocurrency Rate
Loans shall be denominated in Dollars. All Committed Revolving Loans that are
denominated in an Alternative Currency must be Eurocurrency Rate Loans.




17



--------------------------------------------------------------------------------





“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes in each case
(i) imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) that are Other
Connection Taxes, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any backup withholding tax that is required to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a); provided that if the Alternative Currency Fronting Lender is a
Foreign Lender, the Alternative Currency Fronting Lender shall be entitled to
receive additional amounts from the Borrower with respect to any withholding tax
imposed on amounts payable to it pursuant to Section 3.01(a) and (e) United
States federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 19, 2017, among the Borrower, Bank of America, N.A., as administrative
agent, swing line lender, issuing bank and alternative currency fronting lender,
and the lenders and other agents party thereto.


“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and outstanding on the Closing Date and set forth on
Schedule 2.03.


“Existing Revolving Note” means the “Notes” as defined in the Existing Credit
Agreement.


“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).


“Facility” means the Revolving Facility or the Term Facility, as the context may
require.


“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:


Pricing Level
 
Facility Fee
1
 
10.0 bps
2
 
12.5 bps
3
 
15.0 bps
4
 
20.0 bps
5
 
25.0 bps
6
 
30.0 bps



“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


18



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into pursuant thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that, if the Federal
Funds Rate determined in accordance with the above is below zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Fitch” means Fitch Ratings, Inc. and any successor thereto.


“Fixed Charge Coverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Enterprise EBITDA for the twelve month period ending on such date
to (b) Enterprise Fixed Charges for the twelve month period ending on such date.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Alternative
Currency Fronting Lender, an amount equal to such Defaulting Lender’s
Alternative Currency Participant’s Share of all outstanding Revolving Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Fronting Lender, less the amount of such Revolving Loans as to which such
Defaulting Lender has funded its Alternative Currency Risk Participation or as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the


19



--------------------------------------------------------------------------------





United States, that are applicable to the circumstances as of the date of
determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).


“Gross Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation and accumulated amortization associated with such assets minus
(c) Intangible Assets of such Person and its Subsidiaries.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“HMT” has the meaning specified in the definition of “Sanction(s)”.


“Honor Date” has the meaning set forth in Section 2.03(b)(v).


“Increase Effective Date” has the meaning set forth in Section 2.16(d).




20



--------------------------------------------------------------------------------





“Incremental Term Loan” has the meaning set forth in Section 2.16(a).


“Incremental Term Loan Amendment” has the meaning set forth in
Section 2.16(e)(iii).


“Indebtedness” means, at any time and with respect to any Person, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non‑recourse mortgage debt;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)    aggregate net obligations of such Person under Swap Contracts;


(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and other accrued
obligations in the ordinary course of business and (ii) liabilities with respect
to earnouts, reimbursements, true-ups and other similar obligations incurred in
connection with the purchase or sale of assets except to the extent such
liabilities are required to appear on the balance sheet of such Person prepared
in accordance with GAAP);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse,
to the extent of the value of the property encumbered by such Lien;


(f)    Capital Leases and Synthetic Lease Obligations;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person at
any time prior to the date that is six (6) months after the latest Maturity Date
then in effect (other than obligations that can solely be satisfied by delivery
of Equity Interests of such Person), valued, in the case of a redeemable
preferred interest, at the liquidation preference thereof; and


(h)    all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower or any Subsidiary and a negative number if such amount would be
owed to the Borrower or any Subsidiary) and the net obligations under Swap
Contracts shall not be less than zero and (ii) the amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Any liability will
be excluded so long as it is (1) secured by a letter of credit issued for the
benefit of the Borrower or any Subsidiary in form and substance and from a
financial institution reasonably acceptable to the Administrative Agent, but
only to the extent neither the Borrower nor any Subsidiary has liability
therefor, (2) any obligation (including obligations under so called “sandwich
leases”) against which a


21



--------------------------------------------------------------------------------





third party indemnifies the Borrower or any Subsidiary, or guarantees all loss
suffered by the Borrower or any Subsidiary on account thereof, to the extent the
indemnitor or guarantor has the financial wherewithal to satisfy its obligation,
or (3) otherwise acceptable as a “Covered Liability” in the reasonable
discretion of the Administrative Agent and the Required Lenders.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Initial Revolving Maturity Date” has the meaning specified in Section 2.15(a).


“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.


“Intercompany Indebtedness” means, as of any date, Indebtedness to which the
only parties are the Borrower and/or any of its Subsidiaries as of such date and
which, if the Borrower is the borrower with respect to such Indebtedness, is
subordinated to the obligations under this Agreement and the other Loan
Documents.


“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the sum, without duplication, of all (a) interest expense
for such period determined in accordance with GAAP (but excluding, to the extent
included in Interest Expense, (i) any charges resulting from settlement of
options to repurchase remarketable bonds, (ii) remaining unamortized fees paid
pursuant to the Existing Credit Agreement, and (iii) amortization of deferred
financing fees, amortization of debt discounts and swap breakage costs) and
(b) interest that is capitalized in such period in accordance with GAAP.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Daily Loan, the last day of each Interest Period applicable to such Loan
and the applicable Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan or a Negotiated Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or LIBOR Daily Loan, the last Business Day of each calendar quarter
and the applicable Maturity Date.


“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months (or if agreed to by all Lenders of the relevant Class
and the Administrative Agent, such other period that is twelve months or less
requested by the Borrower) thereafter (in each case, subject to availability),
as selected by the Borrower in its Committed Loan Notice and (b) as to each
Negotiated Rate Loan, the period commencing on the date such Negotiated Rate
Loan is disbursed and ending on the date not more than 180 days thereafter as
selected by the Borrower in the applicable Negotiated Rate Loan Notice; provided
that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period (other than an Interest Period of one week) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically


22



--------------------------------------------------------------------------------





corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and


(iii)    no Interest Period shall extend beyond the applicable Maturity Date.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IP Rights” has the meaning specified in Section 5.16.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but does not consolidate the assets or income of such
Person in preparing its consolidated financial statements.


“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.


“Judgment Currency” has the meaning specified in Section 10.19.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.




23



--------------------------------------------------------------------------------





“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof


“L/C Issuer” means each of Bank of America, JPMorgan, Wells Fargo and any other
Revolving Lender designated by the Borrower (to the extent such Lender has
accepted such designation) and acceptable to the Administrative Agent (such
acceptance not to be unreasonably withheld), in each case in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. For the avoidance of doubt, references to “L/C Issuer” in this
Agreement shall refer to the L/C Issuers collectively; provided that the term
“L/C Issuer” when used with respect to a Letter of Credit or L/C Obligations
relating to a Letter of Credit shall refer to the L/C Issuer that issued such
Letter of Credit.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lead Alternative Currency Fronting Lender” means Bank of America in its
capacity as an Alternative Currency Fronting Lender.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Alternative Currency Fronting Lender, each
Alternative Currency Funding Lender and each Alternative Currency Participating
Lender, as applicable. The term “Lender” may also be used to refer to a
Revolving Lender or a Term Lender, as the context may require.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is the fifth day prior to
the Revolving Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(g).


“Letter of Credit Sublimit” means $100,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.


“Leverage Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Enterprise Total Indebtedness outstanding on such date to (b) Enterprise
Gross Asset Value as of such date.


“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.




24



--------------------------------------------------------------------------------





“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBOR Screen Rate
at or about 11:00 a.m., London time on such Business Day, for Dollar deposits
with a term equivalent to a one (1) month term beginning on that date; provided
that: (i) if such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Rate” for such Interest Period shall be determined by such
alternate method as reasonably selected by the Administrative Agent, (ii) to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (iii) if the LIBOR Daily Floating Rate shall be less
than zero, such rate shall be deemed zero for purposes hereof.


“LIBOR Daily Loan” means a Revolving Loan bearing interest at a rate based on
the LIBOR Daily Floating Rate. All LIBOR Daily Loans shall be denominated in
Dollars.


“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs and each other currency that is approved in
accordance with Section 1.06 for which there is a published Eurocurrency Rate.


“LIBOR Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.


“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).


“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(b).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Term Loan, Committed Revolving Loan (including, for
the avoidance of doubt, a LIBOR Daily Loan) or a Negotiated Rate Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, any
Sustainability Metric Annual Certificate and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under the Loan Documents, or (c) the rights of or
remedies available to the Administrative Agent and the Lenders under the Loan
Documents.


“Material Group” has the meaning specified in the definition of “Material
Subsidiary”.




25



--------------------------------------------------------------------------------





“Material Joint Venture” means a Joint Venture in which the Borrower has made a
net equity investment of $15,000,000 or greater. For purposes of this
definition, the Borrower’s aggregate Investment in a Joint Venture will be
valued at book value as shown on the consolidated balance sheet of the Borrower,
as determined in accordance with GAAP.


“Material Recourse Indebtedness” means any Indebtedness of the Borrower and/or
any Subsidiary (other than Indebtedness under the Loan Documents and
Indebtedness under Swap Contracts) that (a) does not constitute Non-Recourse
Indebtedness, and (b) individually or in the aggregate, has a principal amount
(including, without duplication, undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount.


“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (i)
which, as of the most recent fiscal quarter of the Borrower, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 6.01, contributed greater than $100,000,000
of Enterprise EBITDA for such period or (ii) which contributed greater than
$300,000,000 of Enterprise Gross Asset Value as of such date. A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity satisfies the requirements of
the foregoing sentence.
“Maturity Date” means (a) with respect to the Revolving Facility, the Revolving
Maturity Date, (b) with respect to the Term Facility, the Term Loan Maturity
Date and/or (c) with respect to any tranche of Incremental Term Loans, subject
to Section 2.16(e)(iii), the date set forth in the applicable Incremental Term
Loan Amendment as the “Maturity Date” for such tranche of Incremental Term
Loans, in each case, as the context may require.


“Maximum Rate” has the meaning specified in Section 10.09.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Lien” means any Lien that encumbers a real property owned by a Person
other than Permitted Specified Liens.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Negative Pledge” means any provision of a document, instrument or agreement
(other than this Agreement or any other Loan Document) that prohibits or
purports to prohibit the creation or assumption of any Lien in a manner that
would restrict or prohibit the granting of Liens to secure the Obligations,
provided, however, that a provision conditioning a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios shall not
constitute a Negative Pledge so long as such provision does not generally
prohibit the encumbrance of such Person’s assets or the encumbrance of specific
assets.


“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to the
Borrower by one or more of the Revolving Lenders and of which the Administrative
Agent is given notice by a Negotiated Rate Loan Notice.




26



--------------------------------------------------------------------------------





“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).


“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).


“Negotiated Rate Loan Notice” means the notice, in substantially the form of
Exhibit C, pursuant to a Negotiated Rate Loan, and made pursuant to
Section 2.05, duly completed and executed and personally delivered or
transmitted by facsimile by the Borrower.


“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances. The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.


“Net Income” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the net income of such Person and its Subsidiaries for such
period as determined in accordance with GAAP (without giving effect to (i) any
net after tax gains or losses attributable to sales of non-current assets out of
the ordinary course of business and write-downs of non-current assets in
anticipation of losses to the extent they have decreased net income, and (ii)
gains and losses from dispositions of depreciable real estate investments,
impairment charges, the early extinguishment of debt and transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP and other
non-recurring items, including, without limitation, charges resulting from
settlement of options to repurchase remarketable bonds and other similar
charges).


“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Non-LIBOR Quoted Currency” means Canadian Dollars, Australian Dollars and each
other currency that is approved in accordance with Section 1.06 and for which
there is not a published LIBOR rate.


“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness (and, if applicable, in the event such Person owns no assets other
than real estate that secures such Indebtedness and assets incident to ownership
of such real estate (e.g., personal property) and has no other Indebtedness, to
such Person and/or such Person’s Equity Interests), other than in respect of
environmental liabilities, fraud, misrepresentation and other similar matters.


“Notes” means, collectively, the Revolving Notes, the Term Notes and any
promissory notes made by the Borrower evidencing any Incremental Term Loans in a
form agreed between the Borrower and the Administrative Agent, as the context
may require, and “Note” means any of them individually.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.




27



--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06 or Section 10.13).


“Outstanding Amount” means (a) with respect to Committed Term Loans, Committed
Revolving Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Term Loans, Committed
Revolving Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by or on behalf of the
Borrower of Unreimbursed Amounts or any refinancings thereof.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.




28



--------------------------------------------------------------------------------





“Patriot Act” has the meaning specified in Section 10.17.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


“Permitted Specified Liens” means Liens permitted under Section 7.01(c) – (m)
and (o) – (q).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pro Forma Basis” shall mean, for purposes of determining any financial covenant
hereunder, that the subject transaction shall be deemed to have occurred as of
the first day of the period of four (4) consecutive fiscal quarters ending as of
the end of the most recent fiscal quarter for which annual or quarterly
financial statements shall have been delivered in accordance with the provisions
of this Agreement. Further, for purposes of making calculations on a “Pro Forma
Basis” hereunder, (a) in the case of a Disposition, (i) income statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject of such Disposition shall be excluded to the
extent relating to any period prior to the date of the subject transaction, and
(ii) Indebtedness paid or retired in connection with the subject transaction
shall be deemed to have been paid and retired as of the first day of the
applicable period; (b) in the case of an acquisition, development or
redevelopment, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such acquisition, development or redevelopment shall be included to the extent
relating to any period prior to the date of the subject transaction, and (ii)
Indebtedness incurred in connection with the subject transaction shall be deemed
to have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period utilizing the actual interest
rates thereunder or, if actual rates are not ascertainable, assuming prevailing
interest rates hereunder) and (c) in the case of the issuance or exercise of
Equity Interests, Indebtedness paid or retired in connection therewith shall be
deemed to have been paid and retired as of the first day of the applicable
period.


“Pro Rata Share” means (a) with respect to the EBITDA, Net Income, Interest
Expense, Gross Asset Value and Unencumbered Asset Value of each Joint Venture,
the Borrower’s direct or indirect percentage ownership interest in such Joint
Venture and (b) with respect to the Indebtedness of each Joint Venture (i) if
the Indebtedness is recourse to the Borrower or any of its Subsidiaries, the
amount of such Indebtedness that is recourse to the Borrower or such Subsidiary
and (ii) if the Indebtedness is not recourse to the Borrower or any of its
Subsidiaries, the Borrower’s percentage ownership interest in such Joint
Venture.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.




29



--------------------------------------------------------------------------------





“Public Lender” has the meaning specified in Section 6.02.


“QFC Credit Support” has the meaning specified in Section 10.24.


“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.


“Register” has the meaning specified in Section 10.06(c).


“REIT” means a real estate investment trust as defined in Sections 856‑860 of
the Code.


“Related Indemnified Party” of an Indemnitee means (a) any trustees, members,
administrators, managers, partners, Controlling Person or Controlled Affiliate
of such Indemnitee, (b) the respective directors, officers or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and (c)
the respective advisors, attorneys, accountants, agents and representatives of
such Indemnitee or any of its Controlling Persons or Controlled Affiliates, in
the case of this clause (c), acting on behalf of, or at the express instructions
of, such Indemnitee, Controlling Person or such Controlled Affiliate.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Term Loans or Committed Revolving Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application and (c) with respect to a Negotiated Rate Loan, a Negotiated
Rate Loan Notice.


“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, Lenders having Total Credit Exposures with respect to such Class
representing more than 50% of the Total Credit Exposures of all Lenders of such
Class.  The Total Credit Exposure of any Defaulting Lender with respect to such
Class shall be disregarded in determining Required Class Lenders at any time.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Lender’s risk participation and funded participation in L/C Obligations and
Alternative Currency Risk Participations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Commitments;
provided that (i) any Revolving Commitment of, and the portion of the Total
Revolving Outstandings (other than risk participations in Letters of Credit,
which risk participations shall be deemed to be held by the applicable Issuing
Bank in its capacity as a Revolving Lender for purposes of making a
determination of Required Lenders) held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders,
(ii) the Alternative Currency Risk Participations of any Defaulting Lender at
such time shall be deemed to be held by the Alternative Currency Fronting Lender
for purposes of making a determination of Required Lenders and (iii) the portion
of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.


30



--------------------------------------------------------------------------------





“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than 50% of the Aggregate Revolving
Commitments or (b) if the Revolving Commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than 50% of the Total Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Alternative Currency Risk Participations
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that (i) any Revolving Commitment of, and the portion of the Total
Revolving Outstandings (other than risk participations in Letters of Credit,
which risk participations shall be deemed to be held by the applicable Issuing
Bank in its capacity as a Revolving Lender for purposes of making a
determination of Required Revolving Lenders) held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders and (ii) the Alternative Currency Risk Participations
of any Defaulting Lender at such time shall be deemed to be held by the
Alternative Currency Fronting Lender for purposes of making a determination of
Required Revolving Lenders.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the sum of the (a) Outstanding Amount of Term Loans and
(b) aggregate unused Term Commitments on such date; provided that the portion of
the Term Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president, and
the treasurer of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Borrower or any entity authorized to act on behalf of the
Borrower, and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.


“Restricted Payment” means any payment (whether in cash, securities or other
property) by the Borrower or any of its Subsidiaries, including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any of the Borrower’s capital stock
or other Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof);
provided, that dividends to the extent in the form of Equity Interests shall not
constitute Restricted Payments.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) the
date the Alternative Currency Fronting Lender has requested payment from the
Alternative Currency Participating Lenders in Dollars, and with respect to all
other instances pursuant to Section 2.02(f) the date on which payments in
Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Loan, and (iv)
such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) each
date of issuance of such Letter of Credit, (ii) each date of an amendment of
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under such Letter of Credit and (iv) such


31



--------------------------------------------------------------------------------





additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Revolving Lenders shall require.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Committed Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations and (c) if such Lender is an
Alternative Currency Participating Lender with respect to any Alternative
Currency, purchase Alternative Currency Risk Participations in Loans denominated
in such Alternative Currency, in an aggregate principal amount at any one time
outstanding the Dollar Equivalent of which does not exceed the Dollar amount set
forth opposite such Lender’s name in the column entitled “Revolving Commitment”
on Schedule 2.01 or in the Assignment and Assumption or the New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Lender’s participation in L/C Obligations and Alternative Currency Risk
Participations at such time.


“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.


“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuer.


“Revolving Loan” means any extension of credit under the Revolving Facility by a
Revolving Lender to the Borrower under Article II.


“Revolving Maturity Date” means May 23, 2023, subject to extension in accordance
with Section 2.15.


“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Lender, substantially
in the form of Exhibit D-1.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States federal government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
of the United Kingdom (“HMT”) or other relevant sanctions authority.


“Scheduled Principal Payment” means (a) all regularly scheduled principal
payments by the Borrower and its Subsidiaries with respect to Indebtedness of
the Borrower and its Subsidiaries (other than payments due at final maturity of
any tranche of Indebtedness) and (b) without duplication, the Borrower’s Pro
Rata Share of all regularly scheduled principal payments with respect to the
Indebtedness


32



--------------------------------------------------------------------------------





(other than payments due at final maturity of any tranche of Indebtedness) of
each Material Joint Venture. For purposes of determining Scheduled Principal
Payments, Indebtedness shall not include accounts payable, intracompany debt,
dividends and distributions declared but not payable, security deposits, accrued
liabilities or prepaid rent, each as defined in accordance with GAAP.


“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Enterprise Secured Debt outstanding on such date to (b) Enterprise Gross
Asset Value as of such date. Notwithstanding anything to the contrary contained
herein, for the purposes of this ratio, the aggregate amount of all unrestricted
cash and cash equivalents on such date deducted from Enterprise Secured Debt
pursuant to the definition of Enterprise Total Indebtedness shall exclude the
aggregate amount of all unrestricted cash and cash equivalents deducted from
Enterprise Unsecured Debt pursuant to the definition of Enterprise Total
Indebtedness for the purpose of determining the Unsecured Leverage Ratio as of
such date.


“Senior Managing Agents” means each of Branch Banking & Trust Company, PNC Bank,
National Association, Regions Bank, Sumitomo Mitsui Banking Corporation, TD
Bank, N.A., and U.S. Bank National Association, in their capacity as Senior
Managing Agents.


“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $750,000,000.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Default” means an Event of Default arising under Section 8.01(a) or
8.01(f).


“Specified Representations” means the representations and warranties set forth
in the Loan Documents (or otherwise mutually agreed between the Borrower and the
applicable Lenders providing any applicable Incremental Term Loans) relating to:
corporate existence of the Borrower and good standing of the Borrower in its
jurisdiction of organization; power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Borrower entering
into and performance of the Loan Documents; no conflicts with or consents under
the Borrower’s Organization Documents, applicable Law or material contractual
obligations (in each case, as they relate to the entering into and performance
of the Loan Documents); use of proceeds of the Incremental Term Loans on the
relevant Increase Effective Date; solvency of the Borrower and its Subsidiaries
on a consolidated basis; Federal Reserve margin regulations; the Investment
Company Act of 1940; the Patriot Act; OFAC; and Sanctions and Anti-Corruption
Laws.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C


33



--------------------------------------------------------------------------------





Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in such Person’s consolidated
financial statements prepared in accordance with GAAP. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.


“Supported QFC” has the meaning specified in Section 10.24.


“Sustainability Metric” means, with respect to any fiscal year of the Borrower
as determined as of December 31 of such fiscal year, a fraction (expressed as a
percentage), the numerator of which is the square footage of Boundary Properties
that are ENERGY STAR® and/or LEED certified (or other similarly recognized
rating systems) as of such date, and the denominator of which is the total
square footage of all Boundary Properties as of such date. A reference to the
“Sustainability Metric for a fiscal year” (or words of similar import) shall
mean a reference to the Sustainability Metric as of December 31 of such fiscal
year.


“Sustainability Metric 2018 Baseline” means the Sustainability Metric for the
fiscal year of the Borrower ended December 31, 2018, which percentage shall be
certified by the Borrower pursuant to Section 4.01(d).


“Sustainability Metric Annual Certificate” means a certificate substantially in
the form of Exhibit G (or such other form as may be approved by the
Administrative Agent) and signed by a Responsible Officer; provided that the
Borrower may, but shall not be required to, include a certification regarding
whether or not the Sustainability Metric Election Threshold has been satisfied
as of December 31 of the then most recently ended fiscal year (commencing with
the fiscal year ending December 31, 2019) in any Compliance Certificate
delivered by the Borrower from time to time pursuant to Section 6.02(a), and any
Compliance Certificate containing such a certification shall be deemed to be the
Sustainability Metric Annual Certificate for the fiscal year most recently ended
prior to the delivery of such Compliance Certificate.


“Sustainability Metric Election Threshold” means, with respect to any fiscal
year of the Borrower listed in the first column of the table set forth below, a
percentage equal to the sum of the Sustainability Metric 2018 Baseline, plus the
number of percentage points specified opposite such fiscal year in the table
below.


Fiscal Year
Sustainability Metric
Growth Percentage
2019
3.00
%
2020
6.00
%
2021
9.00
%
2022
12.00
%
2023 and thereafter
16.00
%





34



--------------------------------------------------------------------------------





“Sustainability Metric Pricing Grid” has the meaning specified in the definition
of “Applicable Rate”.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swiss Francs” means the lawful currency of Switzerland.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.


“TARGET2” means the Trans‑European Automated Real‑time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).




35



--------------------------------------------------------------------------------





“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption or the New Lender Joinder
Agreement pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


“Term Facility” means, at any time, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Term Commitments at such time and (ii) the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.


“Term Lender” means (a) at any time during the Availability Period in respect of
the Term Facility, any Lender with a Term Commitment or an outstanding Term Loan
at such time and (b) at any time thereafter, any Lender with an outstanding Term
Loan at such time.


“Term Loan” means an advance under the Term Facility by a Term Lender to the
Borrower under Article II.


“Term Loan Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Term Loans; provided that at any time
prior to the end of the Availability Period with respect to the Term Facility,
the Term Loan Exposure of any Lender shall include such Lender’s unused Term
Commitment.


“Term Loan Maturity Date” means May 23, 2024.


“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit D‑2.


“Threshold Amount” means $125,000,000.


“Ticking Fee” has the meaning specified in Section 2.10(d).


“Total Credit Exposure” means, as to any Lender at any time, (a) in respect of
the Revolving Facility, the unused Revolving Commitments and Revolving Credit
Exposure of such Lender at such time and (b) in respect of the Term Facility,
the Term Loan Exposure of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans (including LIBOR Daily Loans), all L/C Obligations and
all Negotiated Rate Loans.


“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.


“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.




36



--------------------------------------------------------------------------------





“Type” means, (a) with respect to a Committed Revolving Loan, its character as a
Base Rate Loan, LIBOR Daily Loan or a Eurocurrency Rate Loan and (b) with
respect to a Committed Term Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“Unencumbered Asset Value” means, for a Person and its Subsidiaries on a
consolidated basis, the sum of (a) the aggregate net book value, as determined
in accordance with GAAP, of all real property of a Person that is not subject to
a Mortgage Lien plus (b) all accumulated depreciation and amortization with
respect to such real properties plus (c) unrestricted cash and cash equivalents
of such Person plus (d) the sum of (i) unencumbered mezzanine and mortgage loan
receivables (at the value reflected in the consolidated financial statements of
the Borrower, in accordance with GAAP, as of such date, including the effect of
any impairment charges) and (ii) unencumbered marketable securities (at the
value reflected in the consolidated financial statements of the Borrower, in
accordance with GAAP, as of such date, including the effect of any impairment
charges), provided that the items described in this clause (ii) and in the
preceding clause (i) shall not be taken into account to the extent that the
amounts of such items exceed, in the aggregate, 20% of Unencumbered Asset Value.
For purposes of this definition, (1) “Mortgage Lien” shall not include any lien
securing Intercompany Indebtedness and (2) for the avoidance of doubt, the value
of any asset or property subject to Liens on assets of the Borrower or any
Subsidiary securing obligations under Swap Contracts shall not be included in
the calculation of Unencumbered Asset Value.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).


“Unsecured Leverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Enterprise Unsecured Debt outstanding on such date to
(b) Enterprise Unencumbered Asset Value as of such date. Notwithstanding
anything to the contrary contained herein, for the purposes of this ratio, the
aggregate amount of all unrestricted cash and cash equivalents on such date
deducted from Enterprise Unsecured Debt pursuant to the definition of Enterprise
Total Indebtedness shall exclude the aggregate amount of all unrestricted cash
and cash equivalents deducted from Enterprise Secured Debt pursuant to the
definition of Enterprise Total Indebtedness for the purpose of determining the
Secured Debt Ratio as of such date.


“U.S. Special Resolution Regimes” has the meaning specified in Section 10.24.


“Wells Fargo” means Wells Fargo Bank, National Association and its successors.


“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Borrower that
is not a special purpose entity.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




37



--------------------------------------------------------------------------------





“Yen” and “¥” mean the lawful currency of Japan.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law, rule or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


(e)    For the avoidance of doubt, the parties intend that the term “Enterprise”
refer to financial calculations that cover (i) the Borrower and its consolidated
Subsidiaries and (ii) the Borrower’s Pro Rata Share of Material Joint Ventures.




38



--------------------------------------------------------------------------------





1.03    Accounting Terms.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried in accordance with GAAP,
excluding the effects of FASB ASC 825 on financial liabilities.


(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement or as
reasonably requested in writing hereunder by the Administrative Agent setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP. Without limiting the
foregoing and notwithstanding anything to the contrary in the Loan Documents,
leases that would have constituted operating leases or capital leases in
accordance with GAAP on a basis consistent with that reflected in the Audited
Financial Statements shall be considered operating leases or capital leases,
respectively, for all purposes of the Loan Documents, notwithstanding any
classification under GAAP in effect on the Closing Date or any change in GAAP
relating thereto, unless the Borrower and other requisite parties hereto shall
enter into a mutually acceptable amendment addressing such changes, as provided
for above.


1.04    Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalents and/or
Alternative Currency Equivalents of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies or Dollars. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be its Dollar Equivalent as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but


39



--------------------------------------------------------------------------------





such Committed Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.


(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or “LIBOR Daily Loan” or with respect to any
rate that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes, in any such
case, except to the extent that a court of competent jurisdiction determines in
a final and non-appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct.


1.06    Additional Alternative Currencies. (a) The Borrower may from time to
time request that Revolving Loans to be made as Eurocurrency Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Revolving Loans as Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Required Revolving Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer issuing such Letter
of Credit.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date (but not less than eleven (11) Business
Days prior) as may be agreed by the Administrative Agent and, in the case of any
such request pertaining to Letters of Credit, the L/C Issuer, in its or their
sole discretion). In the case of any such request pertaining to Revolving Loans
to be made as Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Lender (in the case of any such request
pertaining to Revolving Loans to be made as Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten (10) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of such Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.


(c)    Any failure by a Revolving Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Revolving Loans to be made as Eurocurrency Rate
Loans, or Letters of Credit to be issued, in such requested currency. If the
Administrative Agent and the Required Revolving Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and the Revolving Lenders and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and the Revolving Lenders and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain any
consent required to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower and
the Revolving Lenders.




40



--------------------------------------------------------------------------------





1.07    Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.


(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent (in consultation with the
Borrower) may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to such change in currency.


1.08    Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.09    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).




ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans. (a) Committed Revolving Loans. Prior to the Closing
Date, certain revolving loans were previously made to the Borrower under the
Existing Credit Agreement which remain outstanding as of the Closing Date (such
outstanding loans being hereinafter referred to as the “Existing Loans”).
Subject to the terms and conditions set forth in this Agreement, the parties
hereto agree that (x) on the Closing Date, the Existing Loans shall be
re-evidenced as Committed Revolving Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement and (y) in connection therewith, the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Revolving


41



--------------------------------------------------------------------------------





Lender’s credit exposure under the Existing Credit Agreement as are necessary in
order that each such Lender’s Revolving Credit Exposure hereunder reflects such
Lender’s Applicable Percentage of the Total Revolving Outstandings on the
Closing Date. In addition, subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make revolving loans (each such loan,
a “Committed Revolving Loan”) to the Borrower in Dollars or (subject to the
provisions of Section 2.02(f)) in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period for the Revolving
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Revolving Lender’s Revolving Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Committed Revolving Loans of any Revolving
Lender (less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Committed Revolving
Loans denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, the Outstanding Amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Revolving Lender’s Revolving
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (iv) the aggregate Outstanding Amount of all Committed Revolving
Loans denominated in an Alternative Currency fronted by any Alternative Currency
Fronting Lender shall not exceed $37,500,000. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.06, and reborrow under this Section 2.01(a). Committed Revolving
Loans may be Base Rate Loans, LIBOR Daily Loans or Eurocurrency Rate Loans, as
further provided herein.


(b)    The Term Loan Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make up to two (2) term loans (each
such loan, a “Committed Term Loan”) to the Borrower in Dollars from time to
time, on any Business Day during the Availability Period for the Term Facility,
in an aggregate amount not to exceed such Term Lender’s Applicable Percentage of
the Term Facility. Each Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Committed Loans.  


(a)    Each Committed Term Borrowing, each Committed Revolving Borrowing, each
conversion of Committed Term Loans or Committed Revolving Loans from one Type to
another Type, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 12:00 Noon (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans or LIBOR Daily Loans, (ii) four (4) Business Days (or five (5)
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Committed Loans or LIBOR Daily Loans. Each Borrowing of or conversion to
Eurocurrency Rate Loans and LIBOR Daily Loans, or continuation of Eurocurrency
Rate Loans, shall be in a principal amount the Dollar Equivalent of which is
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as


42



--------------------------------------------------------------------------------





provided in Section 2.03(b), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount the Dollar Equivalent of which is
$500,000 or a whole multiple of $100,000 in excess thereof.


Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Committed Term Borrowing, a Committed
Revolving Borrowing, a conversion of Committed Term Loans or Committed Revolving
Loans from one Type to another Type, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type and Class
of Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the currency of the Committed Loans to be borrowed or
continued. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Revolving
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Revolving Loan may be
converted into or continued as a Committed Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Revolving Loan and reborrowed in the other currency.


(b)    Following receipt of a Committed Loan Notice requesting a Committed
Borrowing denominated in Dollars or, with respect to Committed Revolving
Borrowings, in an Alternative Currency with respect to which the Administrative
Agent has not received notice that any Revolving Lender is an Alternative
Currency Participating Lender, the Administrative Agent shall promptly notify
each applicable Lender of the amount (and, with respect to Committed Revolving
Loans, currency) of its Applicable Percentage of the applicable Committed Loans.
Following receipt of a Committed Loan Notice requesting a Committed Revolving
Borrowing denominated in an Alternative Currency with respect to which the
Administrative Agent and the Borrower have received notice that one or more
Revolving Lenders is an Alternative Currency Participating Lender, the
Administrative Agent shall on or prior to the next following Business Day notify
(i) each Alternative Currency Funding Lender of both the Dollar Equivalent and
the Alternative Currency Equivalent of its Alternative Currency Funding
Applicable Percentage, (ii) the Alternative Currency Fronting Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of the aggregate
Alternative Currency Risk Participations in such Committed Revolving Borrowing,
(iii) each Alternative Currency Participating Lender of both the Dollar
Equivalent and the Alternative Currency Equivalent of its Alternative Currency
Risk Participation in such Committed Revolving Borrowing, and (iv) all Revolving
Lenders and the Borrower of the aggregate Alternative Currency Equivalent and
the Dollar Equivalent of such Committed Revolving Borrowing and the applicable
Spot Rate used by the Administrative Agent to determine such Dollar Equivalent
and Alternative Currency Equivalent. If no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.


In the case of a Committed Borrowing in Dollars or, with respect to Committed
Revolving Borrowings, in an Alternative Currency with respect to which the
Administrative Agent has not received


43



--------------------------------------------------------------------------------





notice that any Revolving Lender is an Alternative Currency Participating
Lender, each applicable Lender shall make the amount of its Loan available to
the Administrative Agent in Same Day Funds for the applicable currency at the
Administrative Agent’s Office not later than 1:00 p.m., in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Revolving
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Committed Loan Notice. In the case of a Committed Revolving
Borrowing in an Alternative Currency with respect to which the Administrative
Agent has received notice that any Revolving Lender is an Alternative Currency
Participating Lender, each Alternative Currency Funding Lender shall make the
amount of its Alternative Currency Funding Applicable Percentage of such
Revolving Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than the Applicable Time, on the
Business Day specified in the applicable Committed Loan Notice. In any event, a
Revolving Lender may cause any foreign or domestic branch or Affiliate to fund
or make the amount of its Revolving Loan available in accordance with the
foregoing provisions. Upon satisfaction or waiver of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Committed Revolving Borrowing denominated in Dollars is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, (i) no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) or LIBOR Daily Loans if the
Administrative Agent has notified the Borrower that the Required Lenders have
determined that such a continuation or conversion is not appropriate, and
(ii) the Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid on the
last day of the then current Interest Period with respect thereto.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.


(e)    After giving effect to all Committed Revolving Borrowings, all
conversions of Committed Revolving Loans from one Type to another Type, and all
continuations of Committed Revolving Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect with respect to all Committed
Revolving Loans. After giving effect to all Term Borrowings, all conversions of
Term Loans from one Type to another Type, and all continuations of Term Loans as
the same Type, there shall not be more than five (5) Interest Periods in effect
in respect of the Term Facility.


(f)    Alternative Currency Funding and Participation.


(i)    Subject to all the terms and conditions set forth in this Agreement,
including the provisions of Section 2.01(a), and without limitation of the
provisions of Section 2.02, with respect to any Revolving Loans denominated in
an Alternative Currency with respect to which


44



--------------------------------------------------------------------------------





one or more Revolving Lenders has given notice to the Administrative Agent that
it is an Alternative Currency Participating Lender, (A) each Revolving Lender
agrees from time to time on any Business Day during the Availability Period for
the Revolving Facility to fund its Applicable Percentage of Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Funding Lender; and (B) each Revolving Lender severally
agrees to acquire an Alternative Currency Risk Participation in Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Participating Lender.


(ii)    Each Revolving Loan denominated in an Alternative Currency shall be
funded upon the request of the Borrower in accordance with Section 2.02(b).
Immediately upon the funding by the Alternative Currency Fronting Lender of its
Alternative Currency Funding Applicable Percentage of any Revolving Loan
denominated in an Alternative Currency with respect to which one or more
Revolving Lenders is an Alternative Currency Participating Lender, each
Alternative Currency Participating Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased (and the Administrative Agent may
apply any Cash Collateral that is available with respect to such purchase by any
Alternative Currency Participating Lender) from such Alternative Currency
Fronting Lender an Alternative Currency Risk Participation in such Loan in an
amount such that, after such purchase, each Revolving Lender (including the
Alternative Currency Funding Lenders, the Alternative Currency Fronting Lender
and the Alternative Currency Participating Lenders) will have an Alternative
Currency Loan Credit Exposure with respect to such Revolving Loan equal in
amount to its Applicable Percentage of such Revolving Loan.


(iii)    Upon the occurrence and during the continuance of an Event of Default,
the Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Loans as shall be specified in such notice (the
“Alternative Currency Participation Payment Date”), request each Alternative
Currency Participating Lender to fund the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to such Revolving Loans to
the Administrative Agent on the Alternative Currency Participation Payment Date
in Dollars. Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Revolving Loan (determined at the Spot Rate on the date of advance
of such Revolving Loan) and the applicable Alternative Currency Participation
Payment Date. Any notice given by the Alternative Currency Fronting Lender or
the Administrative Agent pursuant to this subsection may be given by telephone
if immediately confirmed in writing; provided that the absence of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(iv)    On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Loans specified for
funding pursuant to this Section 2.02(f) shall deliver the Dollar Equivalent of
such Alternative Currency Participating Lender’s Alternative Currency Risk
Participation with respect to such specific Revolving Loans in Dollars and in
Same Day Funds to the Administrative Agent; provided, however, that no
Alternative Currency Participating Lender shall be (i) responsible for any
default by any other Alternative Currency Participating Lender in such other
Alternative Currency Participating Lender’s obligation to pay such amount and/or
(ii) required to fund an amount under this Section 2.02(f) that would exceed the
amount of such Revolving Lender’s


45



--------------------------------------------------------------------------------





Revolving Commitment. Upon receipt of any such amounts from the Alternative
Currency Participating Lenders, the Administrative Agent shall distribute such
Dollar amounts in Same Day Funds to the Alternative Currency Fronting Lender.


(v)    In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the Dollar Equivalent of its
Alternative Currency Risk Participation as provided herein, the Administrative
Agent shall be entitled to recover such amount on behalf of the Alternative
Currency Fronting Lender on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate. A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.


(vi)    In the event that the Alternative Currency Fronting Lender receives a
payment in respect of any Revolving Loan, whether directly from the Borrower or
otherwise, in which Alternative Currency Participating Lenders have fully funded
in Dollars their purchase of Alternative Currency Risk Participations, the
Alternative Currency Fronting Lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, the Dollar Equivalent of such Alternative Currency
Participating Lender’s Alternative Currency Participant’s Share of such payment
in Dollars and in Same Day Funds. If any payment received by the Alternative
Currency Fronting Lender with respect to any Revolving Loan in an Alternative
Currency made by it shall be required to be returned by the Alternative Currency
Fronting Lender after such time as the Alternative Currency Fronting Lender has
distributed such payment to the Administrative Agent pursuant to the immediately
preceding sentence, each Alternative Currency Participating Lender that has
received a portion of such payment shall pay to the Alternative Currency
Fronting Lender an amount equal to its Alternative Currency Participant’s Share
in Dollars of the amount to be returned; provided, however, that no Alternative
Currency Participating Lender shall be responsible for any default by any other
Alternative Currency Participating Lender in that other Alternative Currency
Participating Lender’s obligation to pay such amount.


(vii)    Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries; (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


(viii)    In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Revolving Loans denominated
in an Alternative Currency pursuant to this Section 2.02(f) be construed as a
loan or other extension of credit by such Alternative Currency Participating
Lender to the Borrower, any Revolving Lender or the Administrative Agent or (ii)
this Agreement be construed to require any Revolving Lender that is an
Alternative Currency Participating Lender with respect to a specific Alternative
Currency to make any Revolving Loans in such Alternative Currency under this
Agreement or under the other


46



--------------------------------------------------------------------------------





Loan Documents, subject to the obligation of each Alternative Currency
Participating Lender to give notice to the Administrative Agent and the Borrower
at any time such Revolving Lender acquires the ability to make Revolving Loans
in such Alternative Currency.


(ix)    The Administrative Agent shall change a Revolving Lender’s designation
from Alternative Currency Participating Lender to Alternative Currency Funding
Lender with respect to an Alternative Currency for which such Lender previously
has been designated an Alternative Currency Participating Lender, upon receipt
of a written notice to the Administrative Agent and the Borrower from such
Alternative Currency Participating Lender requesting that its designation be so
changed. Each Alternative Currency Participating Lender agrees to give such
notice to the Administrative Agent and the Borrower promptly upon its acquiring
the ability to make Revolving Loans in such Alternative Currency. Schedule 2.02
hereto lists each Alternative Currency Participating Lender as of the Closing
Date in respect of each Alternative Currency.


2.03    Letters of Credit.


(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the Outstanding Amount of the Committed
Revolving Loans of any Revolving Lender (less, with respect only to the
Alternative Currency Fronting Lender, the aggregate Alternative Currency Risk
Participations in all Revolving Loans denominated in Alternative Currencies),
plus, with respect only to the Alternative Currency Participating Lenders, such
Lender’s Alternative Currency Risk Participations in Revolving Loans denominated
in Alternative Currencies advanced by the Alternative Currency Fronting Lender
for such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that unless the applicable L/C Issuer shall otherwise consent, no L/C Issuer
shall be obligated to issue Letters of Credit hereunder in an aggregate face
amount at any time outstanding in excess of an amount equal to the lesser of
(i) one-third of the Letter of Credit Sublimit at such time and (ii) the
Revolving Commitment of the Revolving Lender acting as such L/C Issuer at such
time. Each request by the Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Existing Letters
of Credit shall be deemed to have been issued hereunder by the issuer thereof,
to the extent such issuer is a Revolving Lender, and such issuer shall have the
obligation to amend, renew, extend or otherwise modify any such Existing Letter
of Credit, subject to terms, conditions and limitations hereunder. From and
after


47



--------------------------------------------------------------------------------





the Closing Date, the Existing Letters of Credit shall be subject to and
governed by the terms and conditions hereof.


(ii)    The L/C Issuer shall not issue any Letter of Credit, if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Lenders have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date; provided, that a Letter of Credit may expire up to one year
beyond the Letter of Credit Expiration Date so long as the Borrower Cash
Collateralizes 105% of the face amount of such Letter of Credit no later than
the Letter of Credit Expiration Date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it (for which the L/C Issuer is not
otherwise compensated hereunder);


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;


(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;


(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;


(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or


(G)    any Revolving Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising


48



--------------------------------------------------------------------------------





from either the Letter of Credit then proposed to be issued or such Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has Fronting
Exposure, as it may elect in its sole discretion.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of Credit
and (H) such other matters as the L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent


49



--------------------------------------------------------------------------------





has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Revolving
Lender, the Administrative Agent or the Borrower, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage of the Aggregate Revolving Commitments
times the amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon by the Borrower and the applicable L/C Issuer at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date (except as set
forth in Section 2.03(a)(ii)(B)); provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.


(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall promptly notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative


50



--------------------------------------------------------------------------------





Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the date of any payment (or, to the extent the Borrower
receives notice of such payment after 11:00 a.m. on such date, not later than
11:00 a.m. on the immediately succeeding Business Day) by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment (or, to the extent the Borrower receives notice of such payment
after 11:00 a.m. on such date, not later than 11:00 a.m. on the immediately
succeeding Business Day) by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Revolving Borrowing of Base Rate Committed
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Committed Revolving Loans, but subject to
the amount of the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(b)(v) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(vi)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar‑denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Revolving Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars and such funds shall be applied to reimburse the L/C
Issuer for the applicable draw under the Letter of Credit.


(vii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Committed Revolving Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(b)(vi) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.


(viii)    Until each Revolving Lender funds its Committed Revolving Loan or L/C
Advance pursuant to this Section 2.03(b) to reimburse the L/C Issuer for any
amount drawn under


51



--------------------------------------------------------------------------------





any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.


(ix)    Each Revolving Lender’s obligation to make Committed Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(b), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Committed Revolving Loans pursuant to this Section 2.03(b) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(x)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(b) by the time
specified in Section 2.03(b)(vi), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (excluding such
interest and fees) shall constitute such Lender’s Committed Revolving Loan
included in the relevant Committed Revolving Borrowing or L/C Advance in respect
of the relevant L/C Borrowing, as the case may be. A certificate of the L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (x) shall be conclusive absent
manifest error.


(c)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(b), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(b)(v) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender,


52



--------------------------------------------------------------------------------





at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Revolving Lenders under this clause (c)(ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(d)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or


(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(e)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be


53



--------------------------------------------------------------------------------





liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction in a final and non-appealable judgment or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or the
L/C Issuer’s payment under any Letter of Credit without presentation to it of a
draft, certificates and/or other documents that substantially comply with the
terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.


(f)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.


(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03(a)(iii) shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments, if any, in their respective Applicable Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, retained by the Borrower, if it has provided Cash
Collateral in respect of such Defaulting Lender’s Fronting Exposure, or if the
Borrower has not provided Cash Collateral in respect of such Fronting Exposure,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each calendar
quarter, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the


54



--------------------------------------------------------------------------------





request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.


(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee per annum with respect to each Letter of Credit
issued by it, equal to the greater of (i) the rate per annum of 12.5 basis
points of the face amount of the Letter of Credit, in each case computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit and (ii) $1,500 per annum. The amount of such fronting fees shall be
determined on a quarterly basis in arrears, and due and payable on the first
Business Day after the end of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit issued by it as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(j)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


(k)    Outstanding Letters of Credit. The L/C Issuer shall deliver to the
Administrative Agent, for distribution to the Revolving Lenders, an accounting
of all Letters of Credit outstanding as of the end of each fiscal quarter of the
Borrower.


(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such L/C Issuer, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five (5) Business Days following the time that
such L/C Issuer issues, amends, renews or extends any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the face amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such L/C Issuer makes any payment under any Letter of Credit, the date and
amount of such payment, (iv) on any Business Day on which the Borrower fails to
reimburse a payment under a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment
and (v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer.


2.04    [Reserved].


2.05    Negotiated Rate Loans.


55



--------------------------------------------------------------------------------





(a)    Negotiated Rate Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender, severally and for itself alone, may (but is not
obligated to) make one or more loans (which loans may be made in Dollars or in
any Alternative Currency) (each such loan, a “Negotiated Rate Loan”) to the
Borrower from time to time on any Business Day during the Availability Period
for the Revolving Facility in an aggregate Outstanding Amount not to exceed at
any time (i) the Negotiated Rate Sublimit and (ii) with respect to Negotiated
Rate Loans made in an Alternative Currency (plus the aggregate Outstanding
Amount of all Committed Revolving Loans denominated in an Alternative Currency),
the Alternative Currency Sublimit, notwithstanding the fact that such Negotiated
Rate Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Revolving Loans and L/C Obligations of such Lender may
exceed the amount of such Lender’s Revolving Commitment; provided, that Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments;
and, provided further, that Negotiated Rate Loans shall be available to the
Borrower for periods of one day to 180 days, so long as two of the three Debt
Ratings from S&P, Moody’s and Fitch are BBB- or better (Baa3 or better in the
case of Moody’s). It is understood that should a Revolving Lender make a
Negotiated Rate Loan it shall not relieve such Lender from its obligation to
make its pro rata share of any future Committed Revolving Loan even if after
making such Committed Revolving Loan the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of such Lender, together with the
Outstanding Amount of its Negotiated Rate Loans, exceeds the amount of such
Lender’s Revolving Commitment.


(b)    Procedure for Negotiated Rate Loans. The Borrower may, from time to time,
approach one or more of the Revolving Lenders to determine whether such Lender
or Lenders will make one or more Negotiated Rate Loans. The Borrower and any
Revolving Lender or Lenders shall, if each of them in their sole discretion
elects to do so, agree to enter into one or more Negotiated Rate Loans as part
of such proposed Negotiated Rate Borrowing on mutually agreed‑upon terms,
including the Interest Period with respect thereto, and notify the
Administrative Agent by delivering a written Negotiated Rate Loan Notice from
the Borrower and the Revolving Lender or Lenders proposing to make Negotiated
Rate Loans (i) with respect to Negotiated Rate Loans denominated in Dollars,
before 12:00 Noon on the date of the funding of such Negotiated Rate Loan, which
shall be a Business Day (the “Negotiated Rate Funding Date”) and (ii) with
respect to Negotiated Rate Loans denominated in any Alternative Currency, before
12:00 Noon two (2) Business Days prior to the Negotiated Rate Funding Date. Such
Negotiated Rate Loan Notice shall specify the amount of each Negotiated Rate
Loan that such Revolving Lender or Lenders will make as part of such proposed
Negotiated Rate Borrowing, the Negotiated Rate Funding Date, the currency of the
Negotiated Rate Loan requested, the date or dates of maturity thereof, which
date or dates may not occur after the Revolving Maturity Date, the rate or rates
of interest applicable thereto and all other terms thereof. Each Negotiated Rate
Loan shall be made pursuant to a Negotiated Rate Loan Notice. In lieu of
delivering the written Negotiated Rate Loan Notice described above, the Borrower
may give the Administrative Agent telephonic notice of any Negotiated Rate
Borrowing by the time required under this clause (b), provided that such
telephonic notice shall be confirmed by delivery of a written Negotiated Rate
Loan Notice to the Administrative Agent by no later than 2:00 p.m., on the date
of such telephonic notice.


(c)    Funding of Negotiated Rate Loans in Dollars. No later than 2:00 p.m. on
the applicable Negotiated Rate Funding Date, each applicable Revolving Lender
will make available to the Administrative Agent in Dollars and immediately
available funds at the Administrative Agent’s Office the Negotiated Rate Loan,
if any, to be made by such Lender as part of the Negotiated Rate Borrowing to be
made on such date in the manner provided above. Upon receipt by the
Administrative Agent of all such funds, the Administrative Agent shall disburse
to the Borrower on such date such Negotiated Rate Loan in like funds at the
Borrower’s account specified in the relevant Negotiated Rate Loan Notice. The
Administrative Agent may, but shall not be required to, advance on behalf of any
Revolving Lender such


56



--------------------------------------------------------------------------------





Lender’s Negotiated Rate Loan on the date a Negotiated Rate Loan is made unless
such Lender shall have notified the Administrative Agent prior to such date that
it does not intend to make available such Negotiated Rate Loan on such date. If
the Administrative Agent makes such advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Revolving Lender on whose
behalf such advance was made, and if such Lender does not pay the Administrative
Agent the amount of such advance on demand, the Borrower shall promptly repay
such amount to the Administrative Agent. Until such amount is repaid to the
Administrative Agent by such Lender or the Borrower, such advance shall be
deemed for all purposes to be a Negotiated Rate Loan made by the Administrative
Agent. In such event, if a Revolving Lender has not in fact made its share of
the applicable Negotiated Rate Loan available to the Administrative Agent, then
the applicable Revolving Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Revolving Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Revolving Lender that shall have failed to make such
payment to the Administrative Agent.


(d)    Funding of Negotiated Rate Loans in Alternative Currencies.  No later
than (i) the Applicable Time on the applicable Negotiated Rate Funding Date,
each applicable Revolving Lender will, at the option of the Borrower, make
available directly to the Borrower such Negotiated Rate Loans in the applicable
currency either by (A) crediting the account of the Borrower on the books of
such Lender with the amount of such funds or (B) wire transfer of such funds to
the account of the Borrower, in each case in accordance with instructions
provided to (and reasonably acceptable to) such Lender by the Borrower and (ii)
promptly following receipt thereof, the Borrower shall provide the
Administrative Agent written notice of receipt of the proceeds of such
Negotiated Rate Loan.


2.06    Prepayments.  


(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay any Class of Loans in whole or in part
without premium or penalty pursuant to this Section 2.06(a) (other than
Negotiated Rate Loans, which are subject to the provisions of clause (c) below);
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
five (5) Business Days, in the case of prepayment of Loans denominated in
Special Notice Currencies) (or such shorter period as the Administrative Agent
shall agree) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (C) on the date of prepayment of Base
Rate Committed Loans or LIBOR Daily Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars or LIBOR Daily Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof,
(iii) any prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a minimum principal amount the Dollar Equivalent of which
is $1,000,000 or a whole multiple of $100,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) and
Class(es) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The


57



--------------------------------------------------------------------------------





Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment (including, in the event such prepayment is of a Revolving Loan
denominated in an Alternative Currency, each Alternative Currency Funding
Lender’s Alternative Currency Funding Applicable Percentage of such payment). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, however, that a notice of voluntary prepayment
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice of prepayment may be
revoked by the Borrower if such condition is not satisfied. Any prepayment of a
Eurocurrency Rate Loan or LIBOR Daily Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each prepayment of Committed
Revolving Loans made pursuant to this clause (a) shall be made ratably among the
Revolving Lenders in accordance with their respective Applicable Percentages of
the Committed Revolving Loans. Each prepayment of Committed Term Loans made
pursuant to this clause (a) shall be made ratably among the Term Lenders in
accordance with their respective Applicable Percentages of the Committed Term
Loans.


(b)    [Reserved].


(c)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Negotiated Rate Loans in whole or in part
without premium or penalty (unless the Borrower and the applicable Revolving
Lender have otherwise agreed, in which case such Loan may be prepaid in
accordance with such agreement); provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. on the requested date of
prepayment of such Negotiated Rate Loans; (ii) the Revolving Lender or Lenders
making the Negotiated Rate Loan have consented to such prepayment; and
(iii) unless agreed to by the applicable Revolving Lender and the Administrative
Agent (such consent not to be unreasonably withheld), any prepayment of
Negotiated Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. The Administrative Agent will promptly notify each applicable
Revolving Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon an event, such as the effectiveness of other credit
facilities, the receipt of the proceeds from the issuance of Equity Interests or
other Indebtedness or the receipt of the proceeds from a Disposition, in which
case such notice of prepayment may be revoked by the Borrower if such condition
is not satisfied. Any prepayment of a Negotiated Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts as may be agreed to by the Borrower and the Revolving Lender or Lenders
making such Negotiated Rate Loan.


(d)    If the Administrative Agent notifies the Borrower at any time that (i)
the Total Revolving Outstandings at such time exceed an amount equal to 105% of
the Aggregate Revolving Commitments then in effect, (ii) the L/C Obligations at
such time exceed the Letter of Credit Sublimit then in effect, (iii) the
Negotiated Rate Loans outstanding at such time exceed the Negotiated Rate
Sublimit then in effect, or (iv) the Outstanding Amount of all Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, the Borrower shall prepay the
applicable Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess within one (1) Business Day (or, with respect to
clause (iv), within (x) four (4) Business Days, with respect to Outstanding
Amounts denominated in Euros, Sterling or Canadian Dollars and


58



--------------------------------------------------------------------------------





(y) five (5) Business Days, with respect to Outstanding Amounts denominated in
any other Alternative Currency) after the Administrative Agent notifies the
Borrower that such a prepayment is required and of the amount thereof; provided,
however, that, subject to the provisions of Section 2.17(a)(iv), the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the Committed Revolving
Loans and the Negotiated Rate Loans, the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.


2.07    Termination or Reduction of Commitments.  


(a)    Unless previously terminated, the Revolving Commitments will terminate on
the Revolving Maturity Date. Unless previously terminated, the Term Commitments
will terminate on the last day of the Availability Period with respect to the
Term Facility.


(b)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 Noon five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, (A) the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letters of Credit would exceed the Letter of Credit Sublimit, (C) the
Outstanding Amount of Negotiated Rate Loans would exceed the Negotiated Rate
Sublimit or (D) the Outstanding Amount of all Loans denominated in Alternative
Currencies exceeds an amount equal to 105% of the Alternative Currency Sublimit.
Each notice of termination shall specify such election to terminate and the
effective date thereof. The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. A notice delivered by the Borrower pursuant to this Section 2.07
may state that such notice is conditioned upon an event, such as the
effectiveness of other credit facilities, the receipt of the proceeds from the
issuance of Equity Interests or other Indebtedness or the receipt of the
proceeds from a Disposition, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.


2.08    Repayment.  


(a)    The Borrower shall repay to the Revolving Lenders on the Revolving
Maturity Date, unless accelerated sooner pursuant to Section 8.02, the entire
outstanding principal balance of all Committed Revolving Loans, Negotiated Rate
Loans and all L/C Obligations, together with accrued but unpaid interest, fees
and all other sums with respect thereto.


(b)    The Borrower shall repay to the Term Lenders on the Term Loan Maturity
Date, unless accelerated sooner pursuant to Section 8.02, the entire outstanding
principal balance of all Committed Term Loans, together with accrued but unpaid
interest, fees and all other sums with respect thereto.




59



--------------------------------------------------------------------------------





2.09    Interest.


(a)    Applicable Interest. Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; (iii) each LIBOR Daily Loan under the
Revolving Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
LIBOR Daily Floating Rate plus the Applicable Rate for the Revolving Facility;
and (iv) each Negotiated Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the amount agreed to between the Borrower and the Revolving Lender as set forth
in the Negotiated Rate Loan Notice.


(b)    Default Interest.


(i)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, (x) the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and (y) any adjustment to the Applicable Rate pursuant to the
Sustainability Metric Pricing Grid shall cease to apply.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest Payment Date. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.


(d)    Interest Act (Canada). For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.




60



--------------------------------------------------------------------------------





(e)    Alternative Currency Fronting Lender. Interest on any Revolving Loan in
an Alternative Currency advanced by the Alternative Currency Fronting Lender
shall be for the benefit of the Alternative Currency Fronting Lender, and not
any Alternative Currency Participating Lender, until the applicable Alternative
Currency Participating Lender has funded its participation therein to the
Alternative Currency Fronting Lender.
2.10    Fees.


In addition to certain fees described in subsections (g) and (h) of
Section 2.03:


(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage of
the Aggregate Revolving Commitments, a facility fee in Dollars equal to the
Facility Fee Rate times the actual daily amount of the Aggregate Revolving
Commitments (or, if the Aggregate Revolving Commitments have terminated, on the
Outstanding Amount of all Committed Revolving Loans, Negotiated Rate Loans and
L/C Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability
Period for the Revolving Facility (and thereafter so long as any Committed
Revolving Loans, Negotiated Rate Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears (calculated on a
360‑day basis) on the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Closing Date, and on the Revolving
Maturity Date (and, if applicable, thereafter on demand). The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Facility
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Facility Fee Rate separately for each period during such
quarter that such Facility Fee Rate was in effect.


(b)    Other Fees.


(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
as separately agreed upon in writing between the Borrower, the applicable
Arrangers and the Administrative Agent, as applicable. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, absent
manifest error.


(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, absent manifest error.


(c)    Alternative Currency Fronting Fee. The Borrower shall pay directly to the
Alternative Currency Fronting Lender, for its own account, in Dollars, a
fronting fee with respect to the portion of each Committed Borrowing in an
Alternative Currency advanced by such Alternative Currency Fronting Lender for
an Alternative Currency Participating Lender (but excluding the portion of such
advance constituting the Alternative Currency Fronting Lender’s Applicable
Percentage of such Committed Borrowing as an Alternative Currency Funding
Lender), equal to 0.125% times such portion of such Committed Borrowing,
computed on the Dollar Equivalent of such Committed Borrowing, such fee to be
payable on the date of such Committed Borrowing.


61



--------------------------------------------------------------------------------





(d)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender a ticking fee (the “Ticking Fee”) in Dollars,
which shall accrue at a rate of 0.15% (15.0 basis points) per annum on the
average daily amount of the undrawn Term Commitments during the period
commencing on July 7, 2019 to and including the final day of the Availability
Period with respect to the Term Facility. Accrued Ticking Fees shall be due and
payable upon the earlier of (a) the date that is the final day of the
Availability Period with respect to the Term Facility and (b) the date on which
the second Committed Term Borrowing occurs. All Ticking Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


2.11    Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) or Eurocurrency Rate Loans
denominated in Australian Dollars or Canadian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Committed Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.12    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note with respect to the applicable
Facility, which shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note(s) and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.




62



--------------------------------------------------------------------------------





2.13    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal of and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in an amount equal to the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein, including without
limitation the Alternative Currency Fronting Lender’s Alternative Currency
Funding Applicable Percentage of any payment made with respect to any Revolving
Loan as to which any Alternative Currency Participating Lender has not funded
its Alternative Currency Risk Participation) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, such due date shall be extended to the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or LIBOR Daily Loans, prior
to 12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans or LIBOR Daily Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to the Loans constituting such
Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount


63



--------------------------------------------------------------------------------





of such interest paid by the Borrower for such period. In the event the Borrower
pays such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing. If such Lender pays its share of the
applicable Committed Borrowing to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Term Loans and Committed Revolving Loans (including Revolving
Loans denominated in Alternative Currencies in the event they are Alternative
Currency Funding Lenders), to fund participations in Letters of Credit, to make
payments pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint. The failure of any Lender to make any Loan (including
Revolving Loans denominated in an Alternative Currency in the event it is an
Alternative Currency Funding Lender), to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan (including Revolving Loans denominated in an Alternative Currency
in the event it is an Alternative Currency Funding Lender), to purchase its
participation or to make its payment under Section 10.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.




64



--------------------------------------------------------------------------------





2.14    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, the participations in L/C Obligations or the
Alternative Currency Risk Participations held by it (but not including any
amounts applied by the Alternative Currency Fronting Lender to Revolving Loans
in respect of Alternative Currency Risk Participations that have not yet been
funded in accordance with the terms of this Agreement) resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans (and
to the extent such Lender is a Revolving Lender, purchase subparticipations in
L/C Obligations and Alternative Currency Risk Participations of the other
Revolving Lenders), or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the relevant Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Committed Loans or such other amounts owing them
under the relevant Facilities, as applicable, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.15    Extension of Revolving Maturity Date.


(a)    Requests for Extension. The Borrower may, by written notice to the
Administrative Agent (who shall promptly notify the Revolving Lenders) not
earlier than ninety (90) days and not later than thirty (30) days prior to the
Revolving Maturity Date then in effect (such date, an “Initial Revolving
Maturity Date”), elect that the Revolving Lenders extend the Revolving Maturity
Date for an additional six (6) months after such Initial Revolving Maturity
Date; provided that the Borrower may not make more than two (2) such elections
pursuant to this Section 2.15 during the term of this Agreement.


(b)    Confirmation by Administrative Agent. The Administrative Agent shall
confirm receipt of the Borrower’s notice delivered pursuant to Section 2.15(a)
no later than the date that is fifteen (15) days prior to the applicable Initial
Revolving Maturity Date (or, if such date is not a Business Day, on the next
preceding Business Day).




65



--------------------------------------------------------------------------------





(c)    Extension of Revolving Maturity Date. If (and only if) the conditions
precedent set forth in Section 2.15(d) have been met, then, effective as of the
applicable Initial Revolving Maturity Date, the Revolving Maturity Date shall be
extended to the date falling six (6) months after such Initial Revolving
Maturity Date (except that, if such date is not a Business Day, such Revolving
Maturity Date as so extended shall be the next preceding Business Day). Upon
satisfaction of the conditions precedent set forth in Section 2.15(d), as
certified by the Borrower to the Administrative Agent in writing, the
Administrative Agent shall deliver a copy of such certification to each
Revolving Lender.


(d)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the applicable Initial Revolving
Maturity Date signed by a Responsible Officer (x) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (y) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such Initial Revolving Maturity Date (other than the representations and
warranties in Section 5.05(c) and Section 5.22, which shall be made only as of
the Closing Date), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality or Material Adverse Effect or similar language, in
which case such representation or warranty shall have been true and correct in
all respects) as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (2) as of such Initial Revolving Maturity Date, and
immediately after giving effect to such extension, no Default exists and
(ii) the Borrower shall pay to the Revolving Lenders on such Initial Revolving
Maturity Date a fee (to be shared among the Revolving Lenders based upon their
Applicable Percentages of the Aggregate Revolving Commitments) equal to the
product of (x) 0.0625% multiplied by (y) the then Aggregate Revolving
Commitments.


(e)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.02(b), 2.14 or 10.01 to the contrary.


2.16    Increase in Revolving Commitments; Incremental Term Loans.


(a)    Request for Increase. From time to time, the Borrower shall have the
right to increase the Aggregate Revolving Commitments and/or enter into one or
more new tranches (or increasing an existing tranche) of term loans (each, an
“Incremental Term Loan”); provided that (i) no Default has occurred and is
continuing, (ii) each increase or tranche of Incremental Term Loans must be in a
minimum amount of $10,000,000 and in integral multiples of $5,000,000 in excess
thereof (or such other amounts as are agreed to by the Borrower and the
Administrative Agent), and (iii) after giving effect to all such Aggregate
Revolving Commitment increases and all such Incremental Term Loans, the sum of
the aggregate principal amounts of the Revolving Facility, the Term Loans and
all such Incremental Term Loans shall not exceed $3,500,000,000. At the time of
sending such notice to the Administrative Agent of the exercise of such right,
the Borrower (in consultation with the Administrative Agent) shall specify the
Lenders to be approached to provide all or a portion of such increase (subject
in each case to any requisite consents required under Section 10.06) and the
time period within which each such Lender is requested to respond (which shall
in no event be less than ten (10) Business Days from the date of delivery of
such notice to such Lenders).




66



--------------------------------------------------------------------------------





(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment or participate in such tranche, as the case may be, and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase or tranche. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment, if any, or participate in such tranche, as the case may
be. Any such increase or tranche shall be syndicated on a best efforts basis and
no Lender shall be required to increase its Revolving Commitment, if any, or
participate in any tranche of Incremental Term Loans to facilitate such increase
or tranche.


(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent and, in the case of an increase to the Aggregate Revolving
Commitments, the L/C Issuer (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).


(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased or any tranche of Incremental Term Loans is extended in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase or tranche, as the case may be. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase or
tranche, as the case may be, and the Increase Effective Date.


(e)    Conditions to Effectiveness of Increase. As a condition precedent to any
such increase or tranche, as the case may be:


(i)the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase or tranche, as the case may be, and
(B) certifying that (1) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality or Material Adverse Effect or similar language, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the Increase Effective Date (other than the representations and warranties in
Section 5.05(c) and Section 5.22, which shall be made only as of the Closing
Date), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality or Material Adverse Effect or similar language, in
which case such representation or warranty shall have been true and correct in
all respects) as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;
provided that, in the case of any Incremental Term Loan the proceeds of which
are to be used to finance an acquisition or other Investment not prohibited by
this Agreement (and related transaction costs) the consummation of which is not
conditioned on the availability of, or on obtaining, third-party financing or
that is otherwise subject to customary “funds certain provisions”, to the extent
agreed by the applicable Lenders providing such Incremental Term Loans, the
representations and warranties the accuracy of which in all material respects
(except in the case of a representation or warranty qualified by materiality or
Material Adverse Effect or similar language, in which case such representation
or warranty shall be accurate in all respects)


67



--------------------------------------------------------------------------------





are a condition to the funding of such Incremental Term Loan shall be limited to
(x) the Specified Representations (or such other formulation thereof as may be
agreed by the applicable Lenders providing such Incremental Term Loans) and
(y) those representations of the acquired company in the applicable acquisition
agreement that are material to the interests of the applicable Lenders providing
such Incremental Term Loans and which, if breached or inaccurate, would give the
Borrower or any Subsidiary the right to terminate or refuse to close under the
applicable acquisition agreement, and (2) as of the Increase Effective Date, and
immediately after giving effect to such increase or tranche, as the case may be,
no Default or Event of Default exists; provided that, in the case of any
Incremental Term Loan the proceeds of which are to be used to finance an
acquisition or other Investment not prohibited by this Agreement (and related
transaction costs) the consummation of which is not conditioned on the
availability of, or on obtaining, third-party financing or that is otherwise
subject to customary “funds certain provisions”, to the extent agreed by the
applicable Lenders providing such Incremental Term Loans, this condition shall
be limited to (x) at the time of the execution and delivery of the applicable
acquisition agreement related to such acquisition, no Default shall have
occurred and be continuing or shall occur as a result thereof and (y) upon the
effectiveness and making of any Incremental Term Loan on the applicable Increase
Effective Date, no Specified Default shall have occurred and be continuing or
shall occur as a result thereof;
(ii)(A) upon the reasonable request of any Lender made at least five (5) days
prior to the applicable Increase Effective Date, the Borrower shall have
provided to such Lender the documentation and other information so requested by
such Lender that satisfies all requirements of regulatory authorities applicable
to such Lender and such Lender’s internal policies and procedures in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act and (B) if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation it shall have delivered, to each Lender that so requests at least
five (5) days prior to the applicable Increase Effective Date, a Beneficial
Ownership Certification in relation to the Borrower;
(iii)in the case of any tranche of Incremental Term Loans, such Incremental Term
Loans (A) shall rank pari passu in right of payment with the Term Loans, the
Revolving Loans and any other outstanding Incremental Term Loans, (B) shall not
mature earlier than the latest Maturity Date then in effect (but may have
amortization prior to such date so long as the weighted average life to maturity
of any Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of any previously funded and then outstanding
Incremental Term Loans (if any) at such time) and (C) shall be treated
substantially the same as (and in any event no more favorably than) the Term
Loans, the Revolving Loans and any other outstanding Incremental Term Loans;
provided that (1) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the latest Maturity Date then in effect
may provide for material additional or different financial or other covenants or
requirements applicable only during periods after such Maturity Date then in
effect, (2) the Incremental Term Loans may be priced differently than the Term
Loans, Revolving Loans and any other outstanding Incremental Term Loans and (3)
other terms and conditions applicable to Incremental Term Loans may be
materially different from those of the Term Loans and the Revolving Loans to the
extent such differences are solely administrative in nature or are terms and
conditions reasonably acceptable to the Administrative Agent that customarily
apply to syndicated term loan facilities but not revolving credit facilities (as
determined in good faith by the board of directors of the Borrower). Incremental
Term Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Lender participating in
such tranche and the Administrative Agent. The Incremental Term Loan Amendment
may, without the


68



--------------------------------------------------------------------------------





consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.16; and
(iv)in the case of any increase in the Aggregate Revolving Commitments, the
Borrower shall prepay any Committed Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed
Revolving Loans ratable with any revised Applicable Percentages of the Revolving
Lenders arising from any non-ratable increase in the Revolving Commitments under
this Section; and
(v)the Borrower shall provide a Note to any Lender increasing its Revolving
Commitment or otherwise joining on the Increase Effective Date, if requested.


(f)    Conflicting Provisions. This Section 2.16 shall supersede any provisions
in Sections 2.14 or 10.01 to the contrary.


(g)    Fees. The Borrower shall pay such fees to the Administrative Agent, for
its own account and for the benefit of the Lenders providing such additional
Revolving Commitments or participating in such tranche of Incremental Term
Loans, as the case may be, as determined at the time of such increase or funding
of such tranche of Incremental Term Loans and agreed to by the Borrower in
writing.


(h)    Lenders. In connection with any increase of the Aggregate Revolving
Commitments or Incremental Term Loans pursuant to this Section 2.16, any new
Lender party hereto shall (i) execute such documents and agreements as the
Administrative Agent may reasonably request and (ii) in the case of any new
Lender that is organized under the laws of a jurisdiction outside of the United
States of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.


2.17    Cash Collateral.


(a)    Certain Credit Support Events. (i) (A) Upon the request of the
Administrative Agent or the L/C Issuer (x) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (y) if, as of the Letter of Credit Expiration
Date, any L/C Obligation (other than in respect of an Extended Letter of Credit)
for any reason remains outstanding or (B) upon the request of the Administrative
Agent pursuant to Section 8.02, the Borrower shall, in each case, promptly, and
in any event, no later than three (3) Business Days after receipt of such
request, Cash Collateralize the then Outstanding Amount of all L/C Obligations.


(ii)    If at any time that there shall exist a Defaulting Lender under the
Revolving Facility, promptly upon the request of the Administrative Agent, the
L/C Issuer or the Alternative Currency Fronting Lender, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by such Defaulting Lender).


(iii)    In addition, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within five (5)
Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit;


69



--------------------------------------------------------------------------------





provided that Cash Collateral provided pursuant to this Section 2.17(a)(iii)
shall be refunded to the Borrower when the Outstanding Amount of all L/C
Obligations is less than 105% of the Letter of Credit Sublimit then in effect.


(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided as required in the reasonable judgment of the Administrative Agent
in order to protect against the results of exchange rate fluctuations.


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Each of the
Borrower, and to the extent provided by any Revolving Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Revolving
Lenders (including the Alternative Currency Fronting Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent reasonably determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an aggregate amount equal to
the excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under or applied pursuant to any of this
Section 2.17 or Sections 2.02, 2.03, 2.06, 2.18 or 8.02 in respect of Letters of
Credit or Alternative Currency Risk Participations shall be held and applied to
the satisfaction of the specific L/C Obligations or obligations to fund
Alternative Currency Risk Participations (including, as to Cash Collateral
provided by a Defaulting Lender under the Revolving Facility, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly (and in
any event within two (2) Business Days), together with all interest, if any,
that has accrued on such amount, following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by (x) the
cure or waiver of the relevant Event of Default in respect of Cash Collateral
provided pursuant to Section 8.02 and (y) the termination of Defaulting Lender
status of the applicable Lender (or, as appropriate, its assignee following
compliance with Section 10.06(b)(vii))), (ii) as provided in
Section 2.17(a)(iii) (solely to the extent described therein) or (iii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower (including any interest thereon) shall not be released
during the continuance of a Default or an Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03 during the continuance of an Event of Default), and
(y) the Person providing Cash Collateral and the L/C Issuer or Alternative
Currency Fronting Lender, as applicable, may agree that Cash Collateral
(including any interest thereon) shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.




70



--------------------------------------------------------------------------------





2.18    Defaulting Lenders.  


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definitions of “Required
Class Lenders”, “Required Lenders”, “Required Revolving Lenders” and “Required
Term Lenders”.


(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
the Alternative Currency Fronting Lender hereunder; third, if so determined by
the Administrative Agent or requested by the L/C Issuer, to be held as Cash
Collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or any Alternative Currency Risk
Participation; fourth, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. Such Defaulting Lender (x) shall not be entitled to
receive any facility fee on unfunded amounts pursuant to Section 2.10(a) or any
Ticking Fee on unfunded amounts pursuant to Section 2.10(d) for any period
during which that Lender is a Defaulting Lender except only to the extent
allocable to the sum of (1) the Outstanding Amount of the Committed Revolving
Loans funded by it, (2) its Applicable Percentage of the stated amount of


71



--------------------------------------------------------------------------------





Letters of Credit for which it has provided (or is deemed to have provided) Cash
Collateral pursuant to Section 2.03(a)(iii), Section 2.17 or
Section 2.18(a)(ii), as applicable, and (3) its Alternative Currency
Participant’s Share of all Revolving Loans denominated in Alternative Currencies
for which it is deemed to have provided Cash Collateral pursuant to Section 2.17
or Section 2.18(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuer and the Alternative Currency Fronting Lender, as
applicable, the amount of such facility fee allocable to its Fronting Exposure
arising from such Defaulting Lender (solely to the extent not Cash
Collateralized by the Borrower) and (B) not be required to pay the remaining
amount of such facility fee or any Ticking Fee in any unfunded amounts pursuant
to Section 2.10(d) that otherwise would have been required to have been paid to
such Defaulting Lender during such period), and (y) shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(g).


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender under the Revolving
Facility, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Alternative Currency Risk Participations pursuant to Sections 2.02 and
2.03, the “Applicable Percentage” of each non-Defaulting Lender that is a
Revolving Lender shall be computed without giving effect to the Revolving
Commitment of such Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Event of Default exists; and (ii) the aggregate obligation
of each such non-Defaulting Lender to acquire, refinance or fund participations
in Letters of Credit and Alternative Currency Risk Participations shall not
exceed the positive difference, if any, of (1) the Revolving Commitment of such
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Revolving Loans of such Lender. Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.


(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and, in
the case of a Defaulting Lender that is a Revolving Lender, the L/C Issuer agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the applicable Facility
and, if such Lender is a Revolving Lender, funded and unfunded participations in
Letters of Credit and Alternative Currency Risk Participations of the other
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Alternative Currency Risk Participations
to be held on a pro rata basis by the Lenders of the applicable Facility in
accordance with their Applicable Percentages of the applicable Facility (without
giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that subject to
Section 10.20 and except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.






72



--------------------------------------------------------------------------------





ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the applicable Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.


(c)    Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof, within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or the L/C Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, to the extent such Indemnified Taxes or Other
Taxes are payable in respect of any payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document or otherwise with
respect to any Loan Document or activities related thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and do hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof, within ten (10)
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower and the
Administrative Agent) incurred by or asserted against the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to Section 3.01(e). Each Lender and the L/C Issuer
hereby authorize the Administrative Agent to set off and apply any and all
amounts at any


73



--------------------------------------------------------------------------------





time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. (i) Each Lender shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
Law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the Borrower hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdictions.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States:


(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine that such
Lender is not subject to backup withholding or information reporting
requirements; and


(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:


(i)    duly completed executed originals of IRS Form W‑8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,


(ii)    duly completed executed originals of IRS Form W‑8ECI,


(iii)    duly completed executed originals of IRS Form W-8IMY and all required
supporting documentation,




74



--------------------------------------------------------------------------------





(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W‑8BEN or W-8BEN-E, as applicable, or


(v)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and


(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (C), “FATCA” shall include any amendments made to FATCA after the
Closing Date.  


(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(f)    Treatment of Certain Refunds. Unless required by applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out‑of‑pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority)


75



--------------------------------------------------------------------------------





to the Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.


3.02    Illegality.  


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency) or LIBOR Daily
Loans, or to determine or charge interest rates based upon the Eurocurrency Rate
or the LIBOR Daily Floating Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market (each an “Affected Eurocurrency Rate Loan”), then (a) such
Lender shall promptly give written notice of such circumstances to the Borrower
through the Administrative Agent, which notice shall (i) in the case of any such
restriction or prohibition with respect to an Alternative Currency, include such
Revolving Lender’s notification that it will thenceforth be an Alternative
Currency Participating Lender with respect to such Alternative Currency, and
(ii) be withdrawn whenever such circumstances no longer exist, (b) the
obligation of such Lender hereunder to make Affected Eurocurrency Rate Loans,
continue Affected Eurocurrency Rate Loans as such and, in the case of
Eurocurrency Rate Loans in Dollars and LIBOR Daily Loans, to convert a Base Rate
Loan to an Affected Eurocurrency Rate Loan shall forthwith be suspended and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Eurocurrency Rate Loans, such Lender shall then have a
commitment only to make a Base Rate Loan when an Affected Eurocurrency Rate Loan
denominated in Dollars is requested and to purchase Alternative Currency Risk
Participations when an Affected Eurocurrency Rate Loan denominated in an
Alternative Currency is requested, (c) such Lender’s Loans then outstanding as
Affected Eurocurrency Rate Loans, denominated in Dollars, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law, (d) such Lender’s Loans then outstanding as Affected
Eurocurrency Rate Loans, if any, denominated in an Alternative Currency shall be
immediately repaid by the Borrower on the last day of the then current Interest
Period with respect thereto (or such earlier date as may be required by any such
requirement of Law) together with accrued interest thereon and (e) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. If any such conversion or prepayment of an Affected Eurocurrency Rate
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 3.05. Any Lender that is or
becomes an Alternative Currency Participating Lender with respect to any
Alternative Currency pursuant to this Section 3.02 or otherwise as provided in
this Agreement shall promptly notify the Administrative Agent and the Borrower
in the event that the impediment resulting in its being or becoming an
Alternative Currency Participating Lender is alleviated in a manner such that it
can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.
3.03    Inability to Determine Rates.  


(a)If the Required Lenders determine for any reason in connection with any
request for a Eurocurrency Rate Loan or a LIBOR Daily Loan or a conversion to or
continuation thereof that


76



--------------------------------------------------------------------------------





(A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
LIBOR Daily Loan, (B) (x) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or for determining the LIBOR Daily Floating Rate with
respect to a proposed Daily LIBOR Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(b)(i) do not apply, or (C) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or the LIBOR
Daily Floating Rate with respect to a proposed LIBOR Daily Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies and LIBOR Daily Loans shall be
suspended to the extent of the affected Loans or Interest Periods and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) and LIBOR Daily Loans
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or a LIBOR Daily Loan or conversion or continuation in an
Alternative Currency as to which the Required Lenders have made the
determination described in clause (a) of the first sentence of this paragraph,
unless revoked by the Borrower pursuant to the preceding sentence, the Borrower,
the Administrative Agent and the Required Lenders may establish a mutually
acceptable alternative interest rate that reflects the all-in-cost of funds to
such Lenders for funding Loans in the applicable currency and amount, and with
the same Interest Period as the Loan requested to be made, converted or
continued, as the case may be (the “Impacted Loans”), in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this paragraph, (y)
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (z) any affected Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.
(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:  
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


77



--------------------------------------------------------------------------------





(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may mutually agree to amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) (any such
proposed rate, a “LIBOR Successor Rate”), giving due consideration to any
evolving or existing convention, together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment entered into by the
Administrative Agent and the Borrower shall become effective at 5:00 p.m. on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and LIBOR Daily Loans shall be suspended, (to the extent
of the affected Eurocurrency Rate Loans, LIBOR Daily Loans or Interest Periods),
and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or LIBOR Daily Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
that is adopted in accordance herewith shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.


For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to (a) the
definitions of Base Rate, Interest Period and/or Applicable Rate, (b) timing and
frequency of determining rates and making payments of interest and (c) other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent in consultation with the Borrower, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is


78



--------------------------------------------------------------------------------





reasonably necessary in connection with the administration of this Agreement in
consultation with the Borrower).


This Section 3.03(b) shall supersede any provisions in Section 10.01 to the
contrary.


3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Administrative Agent, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;


(ii)    subject the Administrative Agent, any Lender or the L/C Issuer to any
Tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurocurrency Rate Loan or LIBOR
Daily Loan made by it, or change the basis of taxation of payments to the
Administrative Agent, such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by the Administrative
Agent, such Lender or the L/C Issuer); or


(iii)    impose on the Administrative Agent, any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement, Eurocurrency Rate Loans or LIBOR Daily Loans made by
such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Administrative Agent, such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, such Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of the Administrative Agent, such Lender or the L/C Issuer, the Borrower
will pay to the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such


79



--------------------------------------------------------------------------------





additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. The Borrower shall not be required to pay such additional amounts
unless such amounts are the result of requirements imposed generally on lenders
similar to such Lender or such L/C Issuer and not the result of some specific
reserve or similar requirement imposed on such Lender or such L/C Issuer as a
result of such Lender’s or such L/C Issuer’s special circumstances.


(c)    Certificates for Reimbursement. A certificate of the Administrative
Agent, a Lender or the L/C Issuer setting forth in reasonable detail the basis
for and calculation of the amount or amounts necessary to compensate the
Administrative Agent, such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower, in detail sufficient to enable the Borrower to verify
the computation thereof, shall be conclusive absent manifest error. The Borrower
shall pay the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof. Any amounts requested to be payable pursuant to this
Section 3.04 shall be requested in good faith (and not on an arbitrary and
capricious basis) and consistent with similarly situated customers of the
Administrative Agent, the applicable Lender or L/C Issuer after consideration of
factors as the Administrative Agent, such Lender or L/C Issuer, as the case may
be, then reasonably determines to be relevant.


(d)    Delay in Requests. Failure or delay on the part of the Administrative
Agent, any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of the
Administrative Agent, such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate the
Administrative Agent, a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
the Administrative Agent’s, such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan and LIBOR Daily Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans or the LIBOR Daily Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten (10) Business Days from receipt of such notice.




80



--------------------------------------------------------------------------------





(f)    The provisions set forth in Sections 3.04(a), (b) and (e) above shall not
apply to the extent any increased cost is already compensated for by payment
made by or on behalf of the Borrower pursuant to Section 3.01.


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower;


(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;


(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13; or


(e)    any change in the applicable Spot Rate between the date of funding of an
Alternative Currency Risk Participation pursuant to Section 2.02(f)(iii) and the
date of repayment by the Borrower pursuant to Section 2.02(f)(vi).


The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the applicable interbank market for the relevant
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not


81



--------------------------------------------------------------------------------





otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.


3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.




ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension.


The effectiveness of this Agreement and the obligation of the L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date,
if any, are subject to satisfaction or waiver of the following conditions
precedent:


(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent:


(i)    executed counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Lender listed on Schedule 2.01;


(ii)    (x) a Revolving Note executed by the Borrower in favor of each Revolving
Lender requesting a Revolving Note and (y) a Term Note executed by the Borrower
in favor of each Term Lender requesting a Term Note;


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in its state of organization and in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;




82



--------------------------------------------------------------------------------





(v)    favorable opinions of Skadden, Arps, Slate Meagher & Flom LLP and Ballard
Spahr LLP, counsels to the Borrower, addressed to the Administrative Agent and
each Lender; and


(vi)    a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Section 4.02 have been satisfied; (B) the current Debt
Ratings; and (C) that, as of the date of the last financial statements delivered
pursuant to the Existing Credit Agreement, the Borrower was in pro forma
compliance with the financial covenants contained in Section 7.10.


(b)    Any fees required to be paid by the Borrower on or prior to the Closing
Date pursuant to the Loan Documents and all expenses required to be reimbursed
by the Borrower on or prior to the Closing Date pursuant to the Loan Documents
shall have been paid, provided that invoices for such expenses have been
presented to the Borrower a reasonable period of time (and in any event not less
than one (1) Business Day) prior to the Closing Date (including, unless waived
by the Administrative Agent, all reasonable, documented, out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent)).


(c)    (i) Upon the reasonable request of any Lender made in writing at least
ten (10) Business Days prior to the Closing Date, the Borrower shall have
provided to such Lender the documentation and other information so requested by
such Lender that satisfies all requirements of regulatory authorities applicable
to such Lender and such Lender’s internal policies and procedures in connection
with applicable “know your customer” and anti‑money‑laundering rules and
regulations, including, without limitation, the Patriot Act, in each case at
least five (5) Business Days prior to the Closing Date and (ii) at least five
(5) Business Days prior to the Closing Date, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation it shall have
delivered, to each Lender that so requests at least ten (10) Business Days prior
to the Closing Date, a Beneficial Ownership Certification in relation to the
Borrower.


(d)    The Administrative Agent’s receipt of an executed copy of a
Sustainability Metric Annual Certificate from the Borrower, certifying the
Sustainability Metric for the fiscal year of the Borrower ended December 31,
2018.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.


4.02    Conditions to All Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than (x) the initial extensions of credit on the Closing Date and (y) a
Committed Loan Notice requesting only a


83



--------------------------------------------------------------------------------





conversion of Loans to another Type, or a continuation of Eurocurrency Rate
Loans or LIBOR Daily Loans) is subject to the following conditions precedent:


(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document, or which are contained in any document required to
be furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality or Material Adverse Effect
or similar language, in which case such representation or warranty shall be true
and correct in all respects) on and as of the date of such Credit Extension
(other than the representations and warranties in Section 5.05(c) and
Section 5.22, which shall be made only as of the Closing Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality or
Material Adverse Effect or similar language, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


(b)    No Default shall exist on the date of such Credit Extension, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent,
the Required Revolving Lenders (in the case of any Loans (other than Negotiated
Rate Loans) to be denominated in an Alternative Currency), the applicable
Lenders (in the case of any Negotiated Rate Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to another Type or a continuation of Eurocurrency
Rate Loans or LIBOR Daily Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.






84



--------------------------------------------------------------------------------





ARTICLE V

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01    Existence, Qualification and Power.


Each of the Borrower and its Subsidiaries (a) is duly organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (c) is duly qualified and is licensed to do business and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document
has been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law; except in each case referred to in clause (b)
or (c), to the extent such conflict, breach, contravention or violation, or
creation of any such Lien or required payment, could not reasonably be expected
to have a Material Adverse Effect.


5.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
except for such approvals, consents, exemptions, authorizations or other actions
or notices or filings which have already been completed or obtained.


5.04    Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.




85



--------------------------------------------------------------------------------





5.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and material Indebtedness, in each case, to the extent required by
GAAP.


(b)    In respect of any unaudited consolidated balance sheet of the Borrower
and its Subsidiaries delivered hereunder on or after the Closing Date and the
related unaudited consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on such date, such financial
statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein or as otherwise permitted pursuant to Section 1.03, (ii) fairly present
the consolidated financial condition of the Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year‑end audit adjustments and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and material Indebtedness, in each case, to the extent required by
GAAP.


(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.


5.06    Litigation.


There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a)  affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.07    No Default.


No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property and Valid Leasehold Interests; Liens.


(a)    Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title or valid leasehold interests as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)    The property of the Borrower and its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.




86



--------------------------------------------------------------------------------





5.09    Environmental Compliance.


There are no existing violations of Environmental Laws or claims alleging
potential liability or responsibility for the violation of any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.10    Insurance.


The Borrower and its Subsidiaries maintain or require the tenants or managers of
their owned properties to maintain insurance that complies with the requirements
set forth in Section 6.07.


5.11    Taxes.


The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves with respect thereto, to the extent required by GAAP, are
maintained on the books of the applicable Person, or (b) where the failure to
take any of the foregoing actions could not reasonably be expected to cause,
individually or in the aggregate, a Material Adverse Effect. To the knowledge of
the Borrower, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary thereof is party to any tax sharing agreement.  


5.12    ERISA Compliance.  


(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except for any such failures to comply as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Borrower,
nothing has occurred that could reasonably be expected to prevent, or cause the
loss of, such qualification. The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.


(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of


87



--------------------------------------------------------------------------------





ERISA; except in each case referred to in clauses (i) through (v), to the extent
that any such event, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


(d)    As of the Closing Date, the Borrower is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code or (iv)
a “governmental plan” within the meaning of ERISA.


5.13    Margin Regulations; Investment Company Act; REIT Status.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b)    The Borrower is not, and is not required to be, registered as an
“investment company” under the Investment Company Act of 1940.


(c)    The Borrower meets all requirements to qualify as a REIT.


5.14    Disclosure.


(a)No report, financial statement, certificate or other information furnished in
writing by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as and when furnished and as
modified or supplemented by other information so furnished), together with all
such information previously provided and when taken as a whole, contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made (together with all such information previously
provided and when taken as a whole), not materially misleading; provided,
however, that it is understood that the Borrower makes no representation or
warranty with respect to any general economic or specific industry information,
any projections, pro forma financial information, financial estimates, forecasts
and forward-looking information, except that, with respect to projected
financial information concerning the Borrower and its Subsidiaries furnished in
writing by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
information was prepared. It is further understood that (i) any projected
financial information furnished to the Administrative Agent or any Lender is not
to be viewed as facts, is not a guarantee of future performance and is subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, (ii) no assurance is given by the Borrower that such
projections will be realized and (iii) the actual results may differ from such
projections and such differences may be material.
(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification delivered to the Administrative Agent and/or any Lender pursuant
to Section 4.01(c), if applicable, is true and correct in all respects.


5.15    Compliance with Laws.


Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties,


88



--------------------------------------------------------------------------------





except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


5.16    Intellectual Property; Licenses, Etc.


The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing is not a representation or warranty
with respect to infringement or other violation of the IP Rights of any other
Person (which is addressed in the following sentence of this Section 5.16). To
the knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person to an extent that such infringement could
reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending against the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.17    Use of Proceeds.


The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11. No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.


5.18    Taxpayer Identification Number.


The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.


5.19    Sanctions.


None of the Borrower, any Subsidiary of the Borrower or, to the knowledge of the
chief executive officer, chief financial officer or general counsel of the
Borrower, any director, officer or employee thereof is an individual or entity
that is currently (i) the subject of any Sanctions or in violation of any
Sanctions or (ii) located, organized or resident in a Designated Jurisdiction.


5.20    EEA Financial Institution.


The Borrower is not an EEA Financial Institution.


5.21    Anti-Corruption Laws.


The Borrower and its Subsidiaries (a) have conducted their businesses and, to
the knowledge of the chief executive officer, chief financial officer, chief
operating officer (if any) or general counsel of the Borrower, their respective
directors, officers, agents and employees are, in each case, in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010,


89



--------------------------------------------------------------------------------





and other similar applicable anti-money-laundering and anti-corruption
legislation in other applicable jurisdictions, in any such case of the
foregoing, to the extent applicable to the Borrower and its Subsidiaries
(collectively, “Anti-Corruption Laws”), and (b) have instituted and maintain
policies and procedures reasonably designed to promote and achieve compliance by
the Borrower, its Subsidiaries and, to the knowledge of the chief executive
officer, chief financial officer, chief operating officer (if any) or general
counsel of the Borrower, their respective directors, officers, agents and
employees with applicable Anti-Corruption Laws and applicable Sanctions.


5.22    Solvency.


As of the Closing Date, immediately after giving effect to the initial Credit
Extensions made on the Closing Date, (a) the fair value of the assets of the
Borrower and its Subsidiaries, taken as a whole, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and mature; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.




ARTICLE VI

AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause each
Subsidiary to:


6.01    Financial Statements.


Deliver to the Administrative Agent (for distribution to each Lender):


(a)    as soon as available, but in any event within five (5) Business Days
following the date the Borrower is required to file its Form 10‑K with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal year ending December 31,
2019), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (provided that to the extent the
components of such consolidated financial statements relating to a prior fiscal
period are separately audited by different independent public accounting firms,
the audit report of any such accounting firm may contain a qualification or
exception as to scope of such consolidated financial statements as they relate
to such components); and




90



--------------------------------------------------------------------------------





(b)    as soon as available, but in any event within five (5) Business Days
following the date the Borrower is required to file its Form 10‑Q with the SEC
(without giving effect to any extension of such due date, whether obtained by
filing the notification permitted by Rule 12b‑25 or any successor provision
thereto or otherwise) (commencing with the fiscal quarter ending June 30, 2019),
an unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related unaudited consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and an unaudited statement of cash
flow for the portion of the Borrower’s fiscal year then ended setting forth in
each case in comparative form the figures for the corresponding date of the
previous fiscal year or the corresponding portion of the previous fiscal year,
as applicable, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer as fairly presenting the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP, subject only to normal year‑end audit adjustments and the absence of
footnotes; and


(c)    as soon as available, but in no event later than ninety (90) days
following the end of each fiscal year of the Borrower, an annual forecast for
the then‑current fiscal year, prepared in a manner and in the form of the
forecast provided on the Closing Date or in such other form as is reasonably
acceptable to the Administrative Agent.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02    Certificates; Other Information.


Deliver to the Administrative Agent (for distribution to each Lender):


(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending June 30, 2019), a duly completed
Compliance Certificate signed by a Responsible Officer;


(b)    promptly after any request by the Administrative Agent, copies of any
management letters submitted to the board of directors (or the audit committee
of the board of directors) of the Borrower by independent accountants in
connection with an audit of the accounts of the Borrower;


(c)    [reserved];


(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non‑U.S. jurisdiction) concerning any


91



--------------------------------------------------------------------------------





investigation by such agency regarding financial or other operational results of
the Borrower or any Subsidiary thereof, other than ordinary course or routine
notices, correspondence, inquiries, examinations or audits;
(f)    promptly following any written request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation (to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
and has provided a Beneficial Ownership Certification to any Lender or the
Administrative Agent in connection with this Agreement as required by the
Beneficial Ownership Regulation); and


(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third‑party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail), which shall notify each Lender, of the posting of any such
documents and, upon request, provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel that do not wish to receive
material non‑public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non‑public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set


92



--------------------------------------------------------------------------------





forth in Section 10.07) (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall treat any
Borrower Materials that are not marked “PUBLIC” or that are marked “PRIVATE” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”  


6.03    Notices.


Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:


(a)    the occurrence of any Default or Event of Default;


(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;


(c)    the information set forth in Section 6.13 at the times required therein;
 


(d)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and


(e)    any announcement by Moody’s, S&P or Fitch of any change or possible
adverse change in a Debt Rating.


Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04    Payment of Taxes.


Pay and discharge as the same shall become due and payable, all of its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.


6.05    Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and, where applicable, good standing under the Laws of the jurisdiction of its
organization except in a transaction not prohibited by Section 7.04 or 7.05, or
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non‑preservation of which could reasonably be expected to have a
Material Adverse Effect.




93



--------------------------------------------------------------------------------





6.06    Maintenance of Properties.


(a) Maintain, preserve and protect, or make contractual or other provisions to
cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) make, or make contractual or other provisions to cause to be made, all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


6.07    Maintenance of Insurance.


Maintain, or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its facilities to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons (including with respect to any captive insurance subsidiary or
self-insurance, a system or systems of self-insurance and reinsurance which
accords with the practices of similar businesses).


6.08    Compliance with Laws.


Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.09    Books and Records.


Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.


6.10    Inspection Rights.


Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender (in each case of a Lender, coordinated through the Administrative Agent)
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Borrower shall have the right
to participate in any such discussions), all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, only one
(1) such visit and inspection by the Administrative Agent during any calendar
year shall be at the reasonable expense of the Borrower; provided further,
however, that when an Event of Default exists the Administrative Agent or any
Lender


94



--------------------------------------------------------------------------------





(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.


6.11    Use of Proceeds.


Use proceeds from the Committed Loans for working capital and general corporate
purposes, including Investments not prohibited by Section 7.02, dividends and
distributions, and acquisitions and developments and, in each case, not in
contravention of any applicable Law or of any Loan Document.


6.12    REIT Status.


Operate its business at all times so as to satisfy all requirements necessary
for the Borrower to qualify, and to maintain the Borrower’s qualification, as a
real estate investment trust under Sections 856 through 860 of the Code. The
Borrower will maintain adequate records so as to comply with all record‑keeping
requirements relating to its qualification as a real estate investment trust as
required by the Code and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file with
the Internal Revenue Service all returns and reports required thereby.


6.13    Employee Benefits.


(a) Comply with the applicable provisions of ERISA and the Code with respect to
each Plan, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect and (b) furnish to the Administrative Agent (x)
within five (5) Business Days after any Responsible Officer or any ERISA
Affiliate knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Borrower or any of its ERISA Affiliates in an
aggregate amount exceeding the Threshold Amount or the imposition of a Lien, a
statement setting forth details as to such ERISA Event and the action, if any,
that the Borrower or ERISA Affiliate proposes to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any ERISA Affiliate with the Internal Revenue Service with respect
to each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan as the Administrative Agent shall reasonably request.


6.14    Anti-Corruption Laws.


Conduct its businesses in compliance in all material respects with applicable
Anti-Corruption Laws and maintain policies and procedures reasonably designed to
promote and achieve compliance by the Borrower, its Subsidiaries and, to the
knowledge of the chief executive officer, chief financial officer, chief
operating officer (if any) or general counsel of the Borrower, their respective
directors, officers, agents and employees with applicable Anti-Corruption Laws.


ARTICLE VII

NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the


95



--------------------------------------------------------------------------------





Borrower shall not, nor shall it permit any Subsidiary (except Section 7.09
shall apply only to Wholly-Owned Subsidiaries) to, directly or indirectly:


7.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens securing Indebtedness permitted under Section 7.03;


(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto, to the extent required by GAAP, are maintained on the books of
the applicable Person;  


(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person;


(e)    pledges or deposits or other Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, or to secure statutory obligations, other
than any Lien imposed by ERISA;


(f)    Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;


(g)    the interests of lessees and lessors under leases or subleases of, and
the interest of managers or operators with respect to, real or personal property
made in the ordinary course of business;


(h)    Liens on property where the Borrower or any Subsidiary is insured against
such Liens by title insurance;


(i)    Liens on property acquired by the Borrower or any Subsidiary after the
date hereof and which are in place at the time such properties are so acquired
and not created in contemplation of such acquisition;


(j)    Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;


(k)    Liens securing assessment bonds, so long as the Borrower is not in
default under the terms thereof;


(l)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or


96



--------------------------------------------------------------------------------





litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(m)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement;


(p)     assignments to a reverse Section 1031 exchange trust;


(q)    licenses of intellectual property granted in the ordinary course of
business;


(r)    Liens on assets of the Borrower or any Subsidiary securing obligations
under Swap Contracts; and


(s)    precautionary UCC filings in respect of operating leases.


7.02    Investments.


(a)    Make or allow Investments in Development Property to exceed, in the
aggregate at any one time outstanding, 35% of Enterprise Gross Asset Value.


(b)    Make or allow Investments in Joint Ventures to exceed, in the aggregate
at any one time outstanding, 25% of Enterprise Gross Asset Value. For purposes
of this Section 7.02(b), the Borrower’s aggregate Investment in Joint Ventures
will be valued at book value as shown on the consolidated balance sheet of the
Borrower, as determined in accordance with GAAP.


7.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness of the Borrower or any
of its Subsidiaries, except:


(a)    Indebtedness under the Loan Documents; and


(b)    other Indebtedness; provided that (i) at the time of the incurrence of
such Indebtedness and immediately after giving effect thereto (including any
Liens associated therewith) no Event of Default has occurred and is continuing
or would result therefrom and (ii) with respect to obligations of the Borrower
in respect of Swap Contracts, such Swap Contracts shall be entered into in order
to manage existing or anticipated risk and not for speculative purposes.


7.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person may
merge into the Borrower in a transaction in


97



--------------------------------------------------------------------------------





which the Borrower shall be the continuing or surviving Person, (ii) any Person
may merge with or into, consolidate with or amalgamate with any Subsidiary
(other than the Borrower) in a transaction in which the continuing or surviving
Person shall be a Subsidiary, (iii) any Subsidiary may merge with or into,
consolidate with or amalgamate with any Person in order to consummate an
Investment permitted by Section 7.02 or a Disposition permitted by Section 7.05;
(iv) any Subsidiary may merge into the Borrower or any other Subsidiary; and (v)
any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.


7.05    Dispositions.


Make any Disposition of all or substantially all of the assets (whether now
owned or hereafter acquired, including pursuant to a Delaware LLC Division) of
the Borrower and its Subsidiaries, taken as a whole.


7.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided, that, (i) the Borrower
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Borrower’s qualification as a real
estate investment trust under Sections 856 through 860 of the Code, (ii) so long
as no Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom, the Borrower and each Subsidiary may
declare or make, directly or indirectly, any Restricted Payment required to
avoid the payment of federal or state income or excise tax, (iii) so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower and each Subsidiary may purchase, redeem, retire, acquire, cancel or
terminate Equity Interests issued by the Borrower so long as immediately after
giving effect thereto the Borrower is in compliance on a Pro Forma Basis with
the requirements of Section 7.10(e), (iv) so long as no Default shall have
occurred and be continuing or would result therefrom, the Borrower and each
Subsidiary may make any payment on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
(v) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests in such Person, (vi) any Subsidiary may at any time make Restricted
Payments to the Borrower or any other Subsidiary, and (vii) the Borrower and
each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment within sixty (60) days after the date of declaration thereof, if on the
date of declaration of such payment, such payment would have been permitted
pursuant to another clause of this Section 7.06 and, on the date of such
payment, no Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing.


7.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.


7.08    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Borrower (other
than transactions between or among the Borrower and a Subsidiary (including any
entity that becomes a Subsidiary as a result of such transaction) (or any
combination thereof)), whether or not in the ordinary course of business, except
(i) transactions on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable


98



--------------------------------------------------------------------------------





arm’s‑length transaction with a Person other than an Affiliate, (ii) payments of
compensation, perquisites and fringe benefits arising out of any employment or
consulting relationship in the ordinary course of business, (iii) making
Restricted Payments permitted by this Agreement, (iv) payments (whether in cash,
securities or other property) by any non-Wholly-Owned Subsidiary, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests of
such Subsidiary, or on account of any return of capital to such Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof), in any
such case, made to holders of Equity Interests in such Subsidiary (x) to the
extent required pursuant to such Subsidiary’s Organization Documents or (y) to
the extent such payment would have been permitted by Section 7.06 had it
constituted a Restricted Payment, (v) other transactions expressly permitted by
this Agreement, (vi) transactions with Affiliates that are Disclosed Matters
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not adverse to the interests of the Lenders in
their capacities as such) and (vii) transactions in the ordinary course of
business that comply with the requirements of the North American Securities
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts.


7.09    Burdensome Agreements.


Enter into, assume or otherwise be bound, or permit any Wholly-Owned Subsidiary
to enter into, assume or otherwise be bound, by any Negative Pledge other than
(i) any Negative Pledge contained in an agreement entered into in connection
with any Indebtedness that is permitted pursuant to Section 7.03, which
Indebtedness is of a type that customarily includes a Negative Pledge; (ii) any
Negative Pledge required by Law; (iii) Negative Pledges contained in (x) the
agreements set forth on Schedule 7.09 or that are Disclosed Matters; (y) any
agreement relating to the sale of any Subsidiary or any assets pending such
sale, provided that in any such case, the Negative Pledge applies only to the
Subsidiary or the assets that are the subject of such sale; or (z) any agreement
in effect at the time any Person becomes a Wholly-Owned Subsidiary so long as
such agreement was not entered into in contemplation of such Person becoming a
Wholly-Owned Subsidiary and such restriction only applies to such Person and/or
its assets, and (iv) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, in each case as such agreements,
leases or other contracts may be amended from time to time and including any
renewal, extension, refinancing or replacement thereof, provided that, with
respect to any agreement described in clause (iii), such amendment, renewal,
extension, refinancing or replacement does not contain restrictions of the type
prohibited by this Section 7.09 that are, in the aggregate, more onerous in any
material respect on the Borrower or any Wholly-Owned Subsidiary than the
restrictions, in the aggregate, in the original agreement.


7.10    Financial Covenants.


(a)    Leverage Ratio. Permit the Leverage Ratio to be greater than 0.60 to 1.00
as of the end of any fiscal quarter. Notwithstanding the foregoing, in
connection with the consummation of a Significant Acquisition, the Borrower
shall be permitted to increase the maximum Leverage Ratio to 0.65 to 1.00 for
any fiscal quarter in which a Significant Acquisition occurs and for the three
(3) consecutive full fiscal quarters immediately thereafter; provided that,
solely in the case of any increase pursuant to this sentence, in no event shall
the Leverage Ratio exceed 0.65 to 1.00 as of the end of any fiscal quarter or
exceed 0.60 to 1.00 for more than four (4) consecutive fiscal quarters in any
consecutive five (5) fiscal quarter period.


(b)    Secured Debt Ratio. Permit the Secured Debt Ratio to be greater than 0.40
to 1.00 as of the end of any fiscal quarter.




99



--------------------------------------------------------------------------------





(c)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to be
less than 1.50 to 1.00 as of the end of any fiscal quarter.


(d)    Unsecured Leverage Ratio. Permit the Unsecured Leverage Ratio to be
greater than 0.60 to 1.00 as of the end of any fiscal quarter. Notwithstanding
the foregoing, in connection with the consummation of a Significant Acquisition,
the Borrower shall be permitted to increase the maximum Unsecured Leverage Ratio
to 0.65 to 1.00 for any fiscal quarter in which a Significant Acquisition occurs
and for the three (3) consecutive full fiscal quarters immediately thereafter;
provided that, solely in the case of any increase pursuant to this sentence, in
no event shall the Unsecured Leverage Ratio exceed 0.65 to 1.00 as of the end of
any fiscal quarter or exceed 0.60 to 1.00 for more than four (4) consecutive
fiscal quarters in any consecutive five (5) fiscal quarter period.


(e)    Consolidated Tangible Net Worth. Permit the Consolidated Tangible Net
Worth to be less than $7,000,000,000 as of the end of any fiscal quarter.


7.11    Sanctions.


Directly or indirectly, use any part of the proceeds of any Credit Extension or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions (except to the extent permitted for
a Person required to comply with such Sanctions), or in any other manner that
will result in a violation by any Person of Sanctions.


7.12    Anti-Corruption Laws.


Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would violate any applicable Anti-Corruption Laws.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non‑Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five (5) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or


(b)    Specific Covenants. The Borrower or any of its Subsidiaries fails to
perform or observe any term, covenant or agreement contained in any of (i)
Section 6.03(b), 6.05 (solely with respect to the Borrower) or 6.11 or
Article VII and such failure continues for five (5) consecutive Business Days,
or (ii) Section 6.03(a) or Section 6.03(d) and such failure continues for
fifteen (15) consecutive Business Days; or


(c)    Other Defaults. The Borrower or any of its Subsidiaries fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for


100



--------------------------------------------------------------------------------





thirty (30) consecutive days (or sixty (60) consecutive days if such failure is
susceptible of being remedied within sixty (60) days and the Borrower or its
Subsidiaries, as applicable, are diligently proceeding to remedy such failure)
after the receipt by the Borrower of written notice of such failure from the
Administrative Agent; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made (or, in the case of the representations and warranties in
Section 5.14(b) or any representation and warranty that is qualified by
materiality, shall be incorrect in any respect when made or deemed made) and,
with respect to any representation, warranty, certification or statement (other
than the representations and warranties in Section 5.14(b)) not known by the
Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made or deemed made is not
removed within thirty (30) days after the first to occur of (i) the date upon
which a Responsible Officer of the Borrower obtains knowledge thereof or (ii)
receipt by the Borrower of written notice thereof from the Administrative Agent;
or


(e)    Cross‑Default. (i) The Borrower or any of its Subsidiaries (x) fails
(after giving effect to any notice or grace periods applicable thereto) to make
any required payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Recourse Indebtedness or (y) fails to observe or perform any other agreement or
condition relating to any such Material Recourse Indebtedness contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, with the
giving of notice if required, such Material Recourse Indebtedness pursuant to
the terms thereof to be demanded or to become due or to require the Borrower or
such Subsidiary to repurchase, prepay, defease or redeem (automatically or
otherwise) or make an offer to repurchase, prepay, defease or redeem such
Material Recourse Indebtedness pursuant to the terms thereof, prior to its
stated maturity; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; provided, that this clause
(e) shall not apply to (1) secured Indebtedness that becomes due and payable as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is assumed or
repaid in full when required under the document providing for such Indebtedness,
(2) any redemption, repurchase, conversion or settlement with respect to any
convertible debt security which is consummated in accordance with the terms of
such convertible debt security, unless such redemption, repurchase, conversion
or settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (3) any early payment requirement or
unwinding or termination with respect to any Swap Contract (A) not arising out
of a default by the Borrower or any Subsidiary and (B) to the extent that such
Swap Termination Value owed has been paid in full by the Borrower or any of its
Subsidiaries when due; or


(f)    Insolvency Proceedings, Etc. The Borrower or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any


101



--------------------------------------------------------------------------------





receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or


(h)    Judgments. There is entered against the Borrower or any of its Material
Subsidiaries (i) a final non-appealable judgment or order that has not been
discharged, satisfied, dismissed or vacated for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent (x) not paid,
fully bonded or covered by independent third‑party insurance as to which the
insurer has not denied coverage or (y) for which the Borrower or applicable
Material Subsidiary has not been indemnified), or (ii) any one or more
non‑monetary final non-appealable judgments that have not been discharged,
dismissed or vacated and that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case
of clause (i) or (ii), (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or


(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations arising under the Loan Documents, ceases to be in full force
and effect; or the Borrower or any of its Subsidiaries contests in writing in
any manner the validity or enforceability of any material provision of any Loan
Document; or the Borrower denies in writing that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any material provision of any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.




102



--------------------------------------------------------------------------------





8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the Commitments of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;


provided, however, that upon the occurrence of an Event of Default with respect
to the Borrower pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


8.03    Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract


103



--------------------------------------------------------------------------------





between the Borrower and any Lender, or any Affiliate of a Lender, ratably among
the Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03, 2.06(d) and/or 2.17; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




ARTICLE IX

ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as otherwise expressly
set forth herein and except with respect to Section 9.06, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.


9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the


104



--------------------------------------------------------------------------------





Administrative Agent hereunder and without any duty to account therefor to the
Lenders. The foregoing provisions of this Section 9.02 shall likewise apply to
the Person serving as the Alternative Currency Fronting Lender.


9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it


105



--------------------------------------------------------------------------------





to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


9.06    Resignation of Administrative Agent.


The Administrative Agent may at any time resign as Administrative Agent upon
thirty (30) days’ notice to the Lenders, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the approval (not to be unreasonably withheld or delayed) of
the Borrower (unless an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; provided
that if any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer
(and subject to the approval (not to be unreasonably withheld or delayed) of the
Borrower (unless an Event of Default has occurred and is continuing)), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if any such potential successor is not classified as a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion; provided, further that if the retiring Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security on behalf of the Lenders or the L/C Issuer until such time
as a successor Administrative Agent is appointed hereunder) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the


106



--------------------------------------------------------------------------------





Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Alternative
Currency Fronting Lender, unless otherwise agreed to between the Borrower and
Bank of America. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Alternative Currency Fronting Lender, (b) the retiring L/C Issuer and
Alternative Currency Fronting Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents as
an L/C Issuer and Alternative Currency Fronting Lender, (c) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by the retiring L/C Issuer and outstanding at the time of such
succession or make other arrangement satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit and (d) the successor Alternative Currency Fronting
Lender shall make arrangements with the resigning Alternative Currency Fronting
Lender for the funding of all outstanding Alternative Currency Risk
Participations.


9.07    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Syndication Agents, Co-Documentation Agents or Senior Managing Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and


107



--------------------------------------------------------------------------------





irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


ARTICLE X

MISCELLANEOUS


10.01    Amendments, Etc.


Except as set forth in Section 2.15 in respect of an extension of a Maturity
Date or Section 2.16 in respect of an Incremental Term Loan Amendment, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) and the Borrower, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:


(a)    extend the expiration date or increase the amount of any Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender (it being understood and agreed that
a waiver of any condition precedent in Section 4.02 or of any Default or Event
of Default is not considered an extension or increase in the Commitments of any
Lender);


(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment (other than mandatory prepayments (if any)
with respect to


108



--------------------------------------------------------------------------------





any Term Loans or Incremental Term Loans) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;


(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder (including pursuant
to Section 2.06) or under any other Loan Document without the written consent of
each Lender directly affected thereby; provided, however, that (i) only the
consent of the Required Class Lenders shall be necessary to amend the definition
of “Default Rate” with respect to such Class or to waive any obligation of the
Borrower to pay interest at the Default Rate with respect to such Class, and
(ii) only the consent of the Required Revolving Lenders shall be necessary to
waive any obligation of the Borrower to pay Letter of Credit Fees at the Default
Rate;


(d)    change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;


(e)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or “Required Class Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(e)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders” or “Required Term Lenders”, without
the written consent of each Lender under the applicable Facility;


(f)    amend, modify, or waive any provision of this Agreement or any other Loan
Document affecting the rights or duties of the Alternative Currency Fronting
Lender under this Agreement or any other Loan Document without the written
consent of such Alternative Currency Fronting Lender;


(g)    directly and materially adversely affect the rights of Lenders holding
Commitments or Loans of one Class differently from the rights of Lenders holding
Commitments or Loans of any other Class without the written consent of the
applicable Required Class Lenders;


(h) only the written consent of each Revolving Lender shall be required to the
extent such amendment, waiver or consent shall change any provision of
Section 1.06 or the definition of “Alternative Currency” (other than the
approval of any additional currency in accordance with the terms thereof); or


(i)    only the written consent of (i) the Required Term Lenders shall be
required to the extent such amendment, waiver or consent shall (x) amend, waive
or otherwise modify any of the conditions precedent set forth in Section 4.02
with respect to any Term Loan or (y) impose any greater restriction on the
ability of any Term Lender to assign any of its rights or obligations hereunder,
and (ii) the Required Revolving Lenders, and, to the extent required pursuant to
clause (i) of the proviso below, the L/C Issuer, shall be required to the extent
such amendment, waiver or consent shall (x) amend, waive or otherwise modify any
of the conditions precedent set forth in Section 4.02 with respect to any Credit
Extension under the Revolving Facility or (y) impose any greater restriction on
the ability of any Revolving Lender to assign any of its rights or obligations
hereunder;




109



--------------------------------------------------------------------------------





and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;
(ii) [reserved]; and (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding anything to the contrary herein, (x) the Administrative Agent
and the Borrower may mutually agree to amend this Agreement to replace LIBOR
with a LIBOR Successor Rate pursuant to Section 3.03(b) and (y) the
Administrative Agent and the Borrower may, with the consent of the other (but
without the consent of any other Person), amend, modify or supplement any Loan
Document to correct, amend or cure any ambiguity, inconsistency, omission,
mistake or defect or correct any obvious error or any error or omission of an
administrative or technical nature so long as such amendment, modification or
supplement does not impose additional obligations on any Lender; provided that
the Administrative Agent shall promptly give the Lenders notice of, and provide
to the Lenders a copy of, any such amendment, modification or supplement.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or, with
respect to Revolving Lenders, the Letters of Credit, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein and (y) the Required
Lenders may consent to allow the Borrower to use cash collateral in the context
of a bankruptcy or insolvency proceeding and such determination shall be binding
on all of the Lenders.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Commitments or Loans of the
Accepting Lenders (as defined below) to be extended, (B) modify the Applicable
Rate and/or fees payable with respect to the Loans and Commitments of the
Accepting Lenders, (C) modify any covenants or other provisions or add new
covenants or provisions that are agreed between the Borrower, the Administrative
Agent and the Accepting Lenders; provided that such modified


110



--------------------------------------------------------------------------------





or new covenants and provisions are applicable only during periods after the
applicable Maturity Date that is in effect on the effective date of such
Permitted Amendment, and (D) any other amendment to a Loan Document required to
give effect to the Permitted Amendments described in clauses (A), (B) and (C) of
this paragraph (“Permitted Amendments”, and any amendment to this Agreement to
implement Permitted Amendments, a “Loan Modification Agreement”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective. Permitted Amendments
shall become effective only with respect to the Commitments and/or Loans of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Commitments and/or Loans as to which such Lender’s acceptance
has been made. The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof,
and the Borrower shall also deliver such resolutions, opinions and other
documents as reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that (1) upon the effectiveness of any Loan Modification Agreement, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendments
evidenced thereby and only with respect to the Commitments and Loans of the
Accepting Lenders as to which such Lenders’ acceptance has been made, (2) any
applicable Lender who is not an Accepting Lender may be replaced by the Borrower
in accordance with Section 10.13, and (3) the Administrative Agent and the
Borrower shall be permitted to make any amendments or modifications to any Loan
Documents necessary to allow any borrowings, prepayments, participations in
Letters of Credit and commitment reductions to be ratable across each Class of
Commitments the mechanics for which may be implemented through the applicable
Loan Modification Agreement and may include technical changes related to the
borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such prepayments and commitment reductions and
reductions in participations in Letters of Credit may be applied on a
non-ratable basis to the class of non-Accepting Lenders.


Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with Incremental Term Loans, as set forth in Section 2.16(e)(iii).


10.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or
Alternative Currency Fronting Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its


111



--------------------------------------------------------------------------------





Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer provided pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the L/C Issuer or
the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).




112



--------------------------------------------------------------------------------





(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Alternative Currency Fronting Lender may change its
address, telecopier number, telephone number or e-mail address for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier number, telephone number or e-mail
address for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, and, in the case of Revolving Lenders, the
L/C Issuer. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in accordance with
Section 10.02. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.


10.03    No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders and the L/C Issuer; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Alternative Currency Fronting Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Alternative Currency Fronting Lender, as the case may be) hereunder and under
the other Loan Documents, (c) any Lender from enforcing payments of amounts
payable to such Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from
exercising setoff rights in


113



--------------------------------------------------------------------------------





accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower or any
Subsidiary under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


10.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and the
Arrangers (limited, in the case of legal fees, to the reasonable and documented
fees, charges and disbursements of one primary counsel, and, if applicable, one
local counsel in each material jurisdiction, for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
due diligence, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out‑of‑pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder (subject to the limitations set
forth in clause (i) above with respect to legal fees) and (iii) all documented
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender, the L/C
Issuer or the Alternative Currency Fronting Lender (limited, in the case of
legal fees, to the reasonable and documented fees, charges and disbursements of
(x) one primary counsel for the Administrative Agent (and, if reasonably
required, one counsel for the Administrative Agent per specialty area and one
local counsel for the Administrative Agent per applicable jurisdiction) and (y)
one additional counsel for all the Lenders (and, if reasonably required, one
additional counsel per specialty area and one local counsel per applicable
jurisdiction), plus additional counsel for the Lenders as necessary in the event
of an actual or potential conflict of interest among the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out‑of‑pocket expenses (subject to
the limitations set forth above with respect to legal fees) incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), each Lender and the L/C
Issuer, the Agents and their Affiliates and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related reasonable and documented out-of-pocket
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary counsel for the Indemnitees; provided that
reimbursement for reasonable and documented out-of-pocket fees, charges and
disbursements of additional counsel of the Indemnitees will be limited to such
specialist counsel as may reasonably be required by the Indemnitees, a single
firm of local counsel for the Indemnitees in each material jurisdiction and, in
the event of an actual or potential conflict of interest (as reasonably
determined by the applicable Indemnitee), one additional firm of counsel to each
group of similarly affected Indemnitees), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby (including, without limitation, each Lender’s
agreement to


114



--------------------------------------------------------------------------------





make Loans or the use or intended use of the proceeds thereof) or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (A)(x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Indemnified Parties or (y) result from a
claim brought by the Borrower against an Indemnitee for breach in bad faith or a
material breach of the obligations of such Indemnitee or any of its Related
Indemnified Parties hereunder or under any other Loan Document, if the Borrower
has obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (B) arise out of a dispute
solely among Indemnitees and not resulting from any act or omission by the
Borrower or any of its Affiliates (other than any such losses, claims, damages,
penalties, liabilities or related reasonable and documented out-of-pocket
expenses against an Indemnitee in its capacity or in fulfilling its role as an
Agent). Notwithstanding the foregoing, Section 3.01 shall be the sole remedy for
any indemnification claim in respect of Taxes. The Borrower shall not, except as
a result of its indemnification obligations hereunder, and nor shall any of its
Related Parties have any liability for any indirect or consequential damages (as
opposed to direct or actual damages) in connection with its activities related
to any Facility.


(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub‑agent
thereof), the L/C Issuer or any Related Party of any of the foregoing and
without relieving the Borrower of its obligations with respect thereto, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee or Related Indemnified Party referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent of such
Indemnitee’s


115



--------------------------------------------------------------------------------





gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor (accompanied by backup
documentation to the extent available).


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer, the Alternative Currency Fronting
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05    Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.


10.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment or grant of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans with
respect to any Facility (including for purposes of this subsection (b),
participations in L/C Obligations and in Alternative Currency Risk
Participations) at the


116



--------------------------------------------------------------------------------





time owing to it); provided that, in each case with respect to any Facility, any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment(s) and/or the Loans at the time owing to it, in
each case with respect to any Facility, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, in each case with respect to any Facility,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 in the case of any assignment in respect of a Facility
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is in respect
of (i) the Revolving Facility to a Person that is a Revolving Lender, an
Affiliate of any Revolving Lender or an Approved Fund with respect to any
Revolving Lender or (ii) the Term Facility to a Person that is a Lender, an
Affiliate of a Lender or an Approved Fund with respect to any Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is in
respect of (i) the Revolving Facility to a Person that is a Revolving Lender, an
Affiliate of any Revolving Lender or an Approved Fund with respect to any
Revolving Lender or (ii) the Term Facility to a Person that is a Lender, an
Affiliate of a Lender or an Approved Fund with respect to any Lender;




117



--------------------------------------------------------------------------------





(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of a Revolving
Commitment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);


(D)    [reserved]; and


(E)    the consent of the Lead Alternative Currency Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).


(vii)    No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (vii).


(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Alternative Currency Risk
Participations in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such


118



--------------------------------------------------------------------------------





Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver Note(s) with respect to the applicable Facility or
Facilities to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts (and stated interest) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower, the L/C Issuer and any Lender (with respect to its own interest
only), at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender (or any of its Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute a Defaulting Lender or any of its
Subsidiaries) or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and its Alternative Currency Risk Participations under the Revolving
Facility) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation)


119



--------------------------------------------------------------------------------





to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Sections 3.01, 3.04, 3.05,
3.06 and 10.13 and any requirements or limitations contained therein as if it
were an assignee under subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge, assign or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee or grantee for such Lender as a party hereto.


(g)    [Reserved]


(h)    Resignation as L/C Issuer or Alternative Currency Fronting Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Borrower, resign as Alternative Currency
Fronting Lender. In the event of any such resignation or any other Person’s
resignation as L/C Issuer or Alternative Currency Fronting Lender, the Borrower
shall be entitled to appoint from among the Revolving Lenders (with the
applicable Revolving Lender’s consent) a successor L/C Issuer or Alternative
Currency Fronting Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Alternative Currency Fronting Lender, as the case may
be. If Bank of America resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and


120



--------------------------------------------------------------------------------





duties of the L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Committed Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(b)). If the
Alternative Currency Fronting Lender resigns as Alternative Currency Fronting
Lender, it shall retain all the rights and obligations of the Alternative
Currency Fronting Lender hereunder with respect to all Alternative Currency Risk
Participations outstanding as of the effective date of its resignation as the
Alternative Currency Fronting Lender and all obligations of the Borrower or any
other Revolving Lender with respect thereto (including the right to require
Alternative Currency Participating Lenders to fund any Alternative Currency Risk
Participations therein in the manner provided in Section 2.02(f)). Upon the
appointment of a successor L/C Issuer and/or Alternative Currency Fronting
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Alternative
Currency Fronting Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by the resigning L/C Issuer and outstanding at the time of such
succession or make other arrangements reasonably satisfactory to Bank of America
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.


10.07    Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors, consultants, service providers and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any governmental
agency or regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower that
the Administrative Agent, any such Lender or the L/C Issuer reasonably believes
is not bound by a duty of confidentiality to the Borrower, (i) to any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder (provided such rating agencies are advised of the
confidential nature of such information and agree to keep such information
confidential) or (j) to any Person that would qualify as an Eligible Assignee
hereunder (without giving effect to the consent required under
Section 10.06(b)(iii)) providing financing to the disclosing Lender, to the
extent reasonably required by such Person (provided such other Persons are
advised of the confidential nature of such information and agree to keep such
information confidential). In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and customary information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.




121



--------------------------------------------------------------------------------





For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own or its other similarly situated customers’
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


10.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds


122



--------------------------------------------------------------------------------





the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


10.13    Replacement of Lenders.


If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01 after Required Lenders or
applicable Required Class Lenders have consented thereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and


123



--------------------------------------------------------------------------------





the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:


(a)    the assignment fee specified in Section 10.06(b) shall have been paid to
or waived by the Administrative Agent;


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, funded Alternative Currency Risk
Participations and L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)    such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER


124



--------------------------------------------------------------------------------





LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Arrangers are arm’s‑length commercial
transactions between the Borrower, on the one hand, and the Administrative
Agent, the Lenders and the Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lender and each Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Lender nor any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the


125



--------------------------------------------------------------------------------





Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any Lender
nor any Arranger has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


10.17    USA Patriot Act Notice.


Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.


10.18    Delivery of Signature Page.


Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.


10.19    Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law). All of the Borrower’s obligations under this Section 10.19
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.


10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other


126



--------------------------------------------------------------------------------





agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, and
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


10.22    No Novation.


(a)This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing, (i) all Existing Letters of Credit shall on the Closing Date become
Letters of Credit hereunder, (ii) the “Loans” under and as defined in the
Existing Credit Agreement of each applicable Departing Lender shall be repaid in
full (provided that any accrued and unpaid interest and fees thereon shall be
paid to such Departing Lender concurrently with payment of such interest and
fees to the other applicable Lenders and such “Loans” (as defined in the
Existing Credit Agreement) shall be assigned and reallocated among the remaining
Lenders as set forth below), each applicable Departing Lender’s “Revolving
Commitment” under the Existing Credit Agreement shall be terminated and each


127



--------------------------------------------------------------------------------





applicable Departing Lender shall not be a Lender hereunder, (iii) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
outstanding Loans and Commitments hereunder reflect such Lender’s pro rata share
of the outstanding aggregate Loans and Commitments on the Closing Date, and (iv)
all other Obligations outstanding under the Existing Credit Agreement shall on
the Closing Date be Obligations under this Agreement (to the extent not repaid
on the Closing Date). To the extent the Existing Credit Agreement provides that
certain terms survive the termination of the Existing Credit Agreement or
survive the payment in full of principal, interest and all other amounts payable
thereunder, then such terms shall survive the amendment and restatement of the
Existing Credit Agreement.
(b)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
(c)On the Closing Date, the Existing Revolving Note, if any, held by each
Departing Lender shall be deemed to be cancelled. On the Closing Date, the
Existing Revolving Note, if any, held by each Revolving Lender shall be deemed
to be cancelled and, if such Revolving Lender has requested a Revolving Note
hereunder, amended and restated by the Revolving Note delivered hereunder on or
about the Closing Date (regardless of whether any Revolving Lender shall have
delivered to the Borrower for cancellation the Existing Revolving Note held by
it). Each Revolving Lender, whether or not requesting a Revolving Note
hereunder, shall use its commercially reasonable efforts to deliver the Existing
Revolving Note held by it to the Borrower for cancellation and/or amendment and
restatement. All amounts owing under, and evidenced by, the Existing Revolving
Notes as of the Closing Date shall continue to be outstanding hereunder (subject
to such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s credit and loan exposure under the Existing Credit Agreement as
referred to in Section 10.22(a)(iii)), and shall from and after the Closing
Date, if requested by the Revolving Lender holding such Existing Revolving Note,
be evidenced by the Revolving Notes, and shall in any event be evidenced by, and
governed by the terms of, this Agreement. Each Revolving Lender hereby agrees to
indemnify and hold harmless the Borrower from and against any and all
liabilities, losses, damages, actions or claims that may be imposed on, incurred
by or asserted against the Borrower arising out of such Revolving Lender’s
failure to deliver the Existing Revolving Note held by it to the Borrower for
cancellation, subject to the condition that the Borrower shall not make any
payment to any Person claiming to be the holder of such Existing Revolving Note
unless such Revolving Lender is first notified of such claim and is given the
opportunity, at such Revolving Lender’s sole cost and expense, to assert any
defenses to such payment.
(d)Notwithstanding anything to the contrary herein or in the Existing Credit
Agreement, each lender party to the Existing Credit Agreement hereby waives any
compensation pursuant to Section 3.05 of the Existing Credit Agreement in
connection with any reallocations, sales, assignments or other relevant actions
in respect of any credit and loan exposure under the Existing Credit Agreement
as referred to in Section 10.22(a)(iii) or any other payment or prepayment of
Obligations on the Closing Date.


10.23    Lender Representations.


(a)    Each Lender (x) represents and warrants, as of the Closing Date or such
later date such Person became a Lender party hereto, to, and (y) covenants, from
the Closing Date or such later date such Person became a Lender party hereto to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates and not,
for the


128



--------------------------------------------------------------------------------





avoidance of doubt, to or for the benefit of the Borrower, that at least one of
the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the Closing Date or such later date such Person
became a Lender party hereto, to, and (y) covenants, from the Closing Date or
such later date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arrangers and their respective Affiliates and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that none of the Administrative
Agent or the Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent or the
Arrangers under this Agreement, any Loan Document or any documents related
hereto or thereto).
10.24    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the


129



--------------------------------------------------------------------------------





Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.24, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of Page Intentionally Left Blank]




130



--------------------------------------------------------------------------------






Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.


HCP, INC., as Borrower
 
 
 
 
By:
/s/ Peter A. Scott
Name:
Peter A. Scott
Title:
Executive Vice President and
 
Chief Financial Officer













Signature Page to
HCP Amended and Restated Credit Agreement

--------------------------------------------------------------------------------










BANK OF AMERICA, N.A.,
as Administrative Agent, an L/C Issuer, an Alternative Currency Fronting Lender,
Lead Alternative Currency Fronting Lender and a Lender


 
 
 
 
By:
/s/ Yinghua Zhang
Name:
Yinghua Zhang
Title:
Director
 
 









[LENDERS’ SIGNATURE PAGES ARE ON FILE WITH
THE ADMINISTRATIVE AGENT AND THE BORROWER]






Signature Page to
HCP Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Revolving Commitment
Applicable 
Percentage under the Revolving Facility
Term Commitment
Applicable Percentage under the Term Facility
Bank of America, N.A.


$168,181,818.18


6.727272727
%


$16,818,181.82


6.727272727
%
JPMorgan Chase Bank, N.A.


$168,181,818.18


6.727272727
%


$16,818,181.82


6.727272727
%
Wells Fargo Bank, National Association


$168,181,818.18


6.727272727
%


$16,818,181.82


6.727272727
%
The Bank of Nova Scotia


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Barclays Bank plc


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Credit Agricole Corporate and Investment Bank


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Credit Suisse AG, Cayman Islands Branch


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Goldman Sachs Bank USA


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Mizuho Bank, Ltd.


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Morgan Stanley Bank, N.A.


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Royal Bank of Canada


$145,454,545.45


5.818181818
%


$14,545,454.55


5.818181818
%
Branch Banking & Trust Company


$104,545,454.55


4.181818182
%


$10,454,545.45


4.181818182
%
PNC Bank, National Association


$104,545,454.55


4.181818182
%


$10,454,545.45


4.181818182
%
Regions Bank


$104,545,454.55


4.181818182
%


$10,454,545.45


4.181818182
%
Sumitomo Mitsui Banking Corporation


$104,545,454.55


4.181818182
%


$10,454,545.45


4.181818182
%
TD Bank, N.A.


$84,545,454.55


3.381818182
%


$10,454,545.45


4.181818182
%
The Toronto-Dominion Bank, New York Branch


$20,000,000.00


0.800000000
%


$0.00


0.000000000
%
U.S. Bank National Association


$104,545,454.55


4.181818182
%


$10,454,545.45


4.181818182
%
The Bank of New York Mellon


$90,909,090.92


3.636363636
%


$9,090,909.08


3.636363636
%
KeyBank National Association


$68,181,818.19


2.727272727
%


$6,818,181.81


2.727272727
%
The Huntington National Bank


$45,454,545.45


1.818181818
%


$4,545,454.55


1.818181818
%
Total


$2,500,000,000.00


100.000000000
%


$250,000,000.00


100.000000000
%





Sch 2.01-1

--------------------------------------------------------------------------------






SCHEDULE 2.02
ALTERNATIVE CURRENCY
PARTICIPATING LENDER1 
Lender
Euro
Sterling
Yen
Canadian Dollars
Australian Dollars
Swiss Francs
Bank of America, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
JPMorgan Chase Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Wells Fargo Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Barclays Bank PLC
Yes
Yes
Yes
Yes
Yes
Yes
Morgan Stanley Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
Credit Agricole Corporate and Investment Bank
Yes
Yes
Yes
Yes
Yes
Yes
Credit Suisse AG, Cayman Islands Branch
Yes
Yes
Yes
Yes
Yes
Yes
Goldman Sachs Bank USA
Yes
Yes
Yes
Yes
Yes
Yes
Mizuho Bank, Ltd.
Yes
Yes
Yes
Yes
Yes
Yes
Royal Bank of Canada
Yes
Yes
Yes
Yes
Yes
Yes
The Bank of New York Mellon
Yes
Yes
Yes
Yes
Yes
Yes
The Bank of Nova Scotia
Yes
Yes
Yes
Yes
Yes
Yes
Branch Banking & Trust Company
Yes
Yes
Yes
Yes
Yes
Yes
KeyBank National Association
Yes
Yes
Yes
Yes
Yes
Yes
PNC Bank, National Association
Yes
Yes
Yes
Yes
Yes
Yes
Regions Bank
Yes
Yes
Yes
Yes
Yes
Yes
The Huntington National Bank
Yes
Yes
Yes
Yes
Yes
Yes
U.S. Bank National Association
Yes
Yes
Yes
Yes
Yes
Yes
Sumitomo Mitsui Banking Corporation
Yes
Yes
Yes
Yes
Yes
Yes
TD Bank, N.A.
Yes
Yes
Yes
Yes
Yes
Yes
The Toronto-Dominion Bank, New York Branch
Yes
Yes
Yes
Yes
Yes
Yes
 
 
 
 
 
 
 





 
 
 
 
 
1 The table indicates each Lender's ability to fund in a particular currency
(e.g., Bank of America, N.A. can fund each of the five currencies).





Sch 2.01-1

--------------------------------------------------------------------------------






SCHEDULE 2.03
EXISTING LETTERS OF CREDIT
Internal Reference Number
Issuer
Account Party
Beneficiary
Currency
Amount
Issuance Date
Expiry Date
3096382
Bank of America, N.A.
HCP, INC.
THE HUNTINGTON NATIONAL BANK
USD
903,375.00
9/19/2008
7/25/2019
3096720
Bank of America, N.A.
WESTRIDGE INSURANCE COMPANY TRS, INC.
INSURANCE COMMISSIONER STATE OF HAWAII
USD
250,000.00
10/31/2008
7/25/2019
3117883
Bank of America, N.A.
S-H OPCO OLYMPIA FIELDS LLC.
THE ILLINOIS DEPARTMENT OF PUBLIC HEALTH
USD
1,380,000.00
8/24/2011
8/23/2019
3117884
Bank of America, N.A.
S-H OPCO PARK AT GOLF MILL, LLC.
THE ILLINOIS DEPARTMENT OF PUBLIC HEALTH
USD
1,220,000.00
8/24/2011
8/23/2019
3118178
Bank of America, N.A.
S-H TWENTY-ONE OPCO VENTURES LLC
AMERICAN CASUALTY CO OF READING, PENNSYLVANIA
USD
7,260,225.00
10/5/2011
9/28/2019









Sch 2.03-1

--------------------------------------------------------------------------------






SCHEDULE 7.09
BURDENSOME AGREEMENTS

None.






Sch 7.09-1

--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA 92614
Attention: Legal Department and Treasurer
Telephone: 949-407-0700
Telecopier: 949-407-0800
Electronic Mail: legaldept@hcpi.com
Website Address: www.hcpi.com
U.S. Taxpayer Identification Number: 33-0091377


Sch 10.02-1

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
900 W. Trade Street, Gateway Village, 900 Building
Mail Code: NC1-026-06-04
Charlotte, NC 28255
Attention: Melanie Brichant
Telephone: 980-386-4828
Telecopier: 704-409-0550
Electronic Mail: melanie.brichant@baml.com


Bank of America, N.A.
New York, NY
Account No. (for Dollars): 1366072250600
ABA# 026009593
Attn: Credit Services
Ref: HCP, Inc.
Bank of America Canada
Account No. (for Canadian Dollars): 711465090227
Swift Address: BOFACATT
Attn: Bank of America, N.A.
Ref: HCP, Inc.
Bank of America Australia
Account No. (for Australian Dollars): 520195687018
Swift Address: BOFAAUSX
Attn: Bank of America, N.A.
Ref: HCP, Inc.


Bank of America, N.A.
Account No. (for Swiss Francs): CH6308726000095687013
Swift Address: BOFACH2X
Attn: Bank of America, N.A.
Ref: HCP, Inc.


Bank of America London
Account No. (for Euro): GB89BOFA16505095687029
Swift Address: BOFA GB22
Attn: Bank of America, N.A.
Ref: HCP, Inc.


Bank of America London
Account No. (for Sterling): GB90BOFA16505095687011
Swift Address: BOFA GB22
Attn: Bank of America, N.A.
Ref: HCP, Inc.


Sch 10.02-2

--------------------------------------------------------------------------------





Bank of America Tokyo
Account No. (for Yen): 606495687013
Swift Address: BOFAJPJX
Attn: Bank of America, N.A.
Ref: HCP, Inc.
Other Notices as Administrative Agent:
Bank of America, N.A.
555 California Street
Mail Code: CA5-705-04-09
San Francisco, CA 94104
Attention: Liliana Claar
Telephone: 415-436-2770
Telecopier: 415-503-5003
Electronic Mail: liliana.claar@baml.com
with a copy to:
Bank of America, N.A.
100 N. Tryon Street
Mail Code:  NC1-007-17-11
Charlotte, NC 28255
Attention:  Yinghua Zhang
Telephone:  980-387-5915
Electronic Mail:  yinghua.zhang@baml.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
PA6-580-02-30
Scranton, PA 18507
Telephone: 570-496-9621
Telecopier: 800-755-8743
Electronic Mail: Scranton_standby_lc@bankofamerica.com
JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Telephone: 800-364-1969
Telecopier: 856-294-5267
Electronic Mail:  gts.ib.standby@jpmchase.com; NA.CPG@jpmorgan.com;
josemon.varghese@jpmorgan.com
With a copy to:
JPMorgan Chase Bank N.A.
Chiara Carter


Sch 10.02-3

--------------------------------------------------------------------------------





383 Madison Avenue, Floor 24
New York, NY, 10179
Electronic Mail:  chiara.w.carter@jpmorgan.com
Wells Fargo Bank, N.A.
US Trade Services - Standby Letters of Credit
401 N. Research Pkwy
Floor 01
MAC D4004-017
Winston-Salem, NC 27101-4157
Attention: Sharon Peace
Telephone: 336-735-3245
Electronic mail: sharon.peace@wellsfargo.com


ALTERNATIVE CURRENCY FRONTING LENDER:
Bank of America, N.A.
900 W. Trade Street, Gateway Village, 900 Building
Mail Code: NC1-026-06-04
Charlotte, NC 28255
Attention: Melanie Brichant
Telephone: 980-386-4828
Telecopier: 704-409-0550
Electronic Mail: melanie.brichant@baml.com






Sch 10.02-4

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:______, ___
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain $2,750,000,000 Amended and Restated Credit
Agreement, dated as of May 23, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among HCP, INC., a Maryland corporation (the “Borrower”), the lending
institutions party thereto from time to time (each, a “Lender” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer
and an Alternative Currency Fronting Lender.
The undersigned hereby requests (select one):
¨  A Borrowing of Committed Revolving Loans
¨  A conversion or continuation of
Committed Revolving Loans
¨  A Borrowing of Committed Term Loans
¨  A conversion or continuation of
Committed Term Loans



1.    On_________________(a Business Day).
2.    In an amount the Dollar Equivalent of which is $____________.
3.    Comprised of the following Type of Loans: [Base Rate Loans]1[Eurocurrency
Rate Loans][LIBOR Daily Loans]2.
4.    For Eurocurrency Rate Loans: with an Interest Period of [one week] [[one]
[two] [three] [six] [twelve][_____]3 months].
5.    In the following currency:4
The Committed Revolving Borrowing, if any, requested herein complies with the
provisos to the third sentence of Section 2.01(a) of the Agreement.
HCP, INC.
 
 
By:
 
Name:
 
Title:
 

 
 
 
 
 
1 Base Rate Loans are only available for Committed Revolving Loans and Committed
Term Loans in Dollars.
2 LIBOR Daily Loans are only available for Committed Revolving Loans in Dollars.
3 An Interest Period of twelve months or less must be agreed to by all Lenders
in the relevant Class.
4 Term Loans are only available in Dollars.



Exh-A-1

--------------------------------------------------------------------------------






EXHIBIT B
[RESERVED]




Exh-B-1

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NEGOTIATED RATE LOAN NOTICE
Date:______, ___
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain $2,750,000,000 Amended and Restated Credit
Agreement, dated as of May 23, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among HCP, INC., a Maryland corporation (the “Borrower”), the lending
institutions party thereto from time to time (each, a “Lender” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer
and an Alternative Currency Fronting Lender.
The undersigned hereby provides notice of a Negotiated Rate Loan:
1.    On___________________(a Business Day).
2.    In the amount the Dollar Equivalent of which is $___________________.
3.    In the following currency:
4.    From___________________________________(Lender(s)).1 
5.    Maturing on ____________________________.2 
6.    Interest Rate:___________________________.
HCP, INC.
By:
 
 
Name:
 
Title:





[LENDER(S)]


By:
 
 
Name:
 
Title:



 
 
 
 
 
1 Specify the principal amount of Negotiated Rate Loans for each Lender.
2 Such maturity date may not occur after the Revolving Maturity Date.





Exh-C-1

--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF REVOLVING NOTE
FOR VALUE RECEIVED, the undersigned, HCP, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to the order of [____] or registered assigns
(the “Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain $2,750,000,000
Amended and Restated Credit Agreement, dated as of May 23, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the lending institutions party thereto
from time to time, and BANK OF AMERICA, N.A., as Administrative Agent, L/C
Issuer and an Alternative Currency Fronting Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan owed to the Lender from the date of such Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All such payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in the
currency in which such Committed Revolving Loan was denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount, currency
and maturity of its Revolving Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.


Exh-D-1-1

--------------------------------------------------------------------------------





THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
HCP, INC.
 
 
 
 
By:
 
 
Name:
 
Title:





Exh-D-1-2

--------------------------------------------------------------------------------





REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Revolving Loan Made
 
Currency and Amount of Revolving Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Exh-D-1-3

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF TERM NOTE
FOR VALUE RECEIVED, the undersigned, HCP, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to the order of [____] or registered assigns
(the “Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Term Loan from time to time
made by the Lender to the Borrower under that certain $2,750,000,000 Amended and
Restated Credit Agreement, dated as of May 23, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the lending institutions party thereto from time
to time, and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and an
Alternative Currency Fronting Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan owed to the Lender from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All such payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars and in Same Day Funds at the Administrative Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount, currency and maturity of its
Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.


Exh-D-2-1

--------------------------------------------------------------------------------





THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
HCP, INC.
 
 
 
 
By:
 
 
Name:
 
Title:







Exh-D-2-2

--------------------------------------------------------------------------------





TERM LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Term Loan Made
 
Currency and Amount of Term Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Exh-D-2-3

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
For the Quarter/Year ended:_______ (“Statement Date”)
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain $2,750,000,000 Amended and Restated Credit
Agreement, dated as of May 23, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among HCP, INC., a Maryland corporation (the “Borrower”), the lending
institutions party thereto from time to time (each, a “Lender” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer
and an Alternative Currency Fronting Lender.
The Borrower hereby certifies as of the date hereof that the Responsible Officer
executing this Compliance Certificate is the _____________________ of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and not in an individual capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above referenced Statement Date, together with the
report and opinion of an independent certified public accountant required by
such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above referenced Statement Date. Such financial
statements fairly present the consolidated financial condition of the Borrower
and its Subsidiaries as at such Statement Date and their results of operations
for such period in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
2.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, no Default
has occurred and is continuing.]
-or-
[the following is a list of each such Default and its nature and status:]


Exh-E-1

--------------------------------------------------------------------------------





3.    The financial covenant analyses and information set forth on Schedule 2
and Annex 1 attached hereto are true and accurate on and as of the Statement
Date referred to thereon.
[4.    As of December 31 of the fiscal year of the Borrower ended as of the
above referenced Statement Date, the Sustainability Metric was not less than the
Sustainability Metric Election Threshold.
5.    The Borrower hereby elects that the Applicable Rate be based on the
Sustainability Metric Pricing Grid, to be effective commencing on the date that
is five (5) Business Days following the date this Compliance Certificate has
been delivered to the Administrative Agent.]8 


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of_________, ___.


 
Name:
Title:



















































 
 
 
 
 
8 Certifications with respect to the Sustainability Metric to be included at the
Borrower's election.





Exh-E-2

--------------------------------------------------------------------------------





EXHIBIT E
For the Quarter/Year ended_____________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.10(a) — Leverage Ratio.

A.
Enterprise Total Indebtedness on the Statement Date:

1.
Indebtedness of Borrower and its Subsidiaries on a consolidated
basis outstanding on such date:    $________

2.
Borrower’s Pro Rata Share of Indebtedness of each
Material Joint Venture outstanding on such date:    $________

3.
Enterprise Total Indebtedness (Line I.A.1 plus Line
I.A.2 (without duplication))9:    $________

B.
Enterprise Gross Asset Value on the Statement Date:

1.
Gross Asset Value of the Borrower and its
Subsidiaries on a consolidated basis:    $________

2.
Borrower’s Pro Rata Share of Gross Asset Value of
each Material Joint Venture:    $________

3.
Enterprise Gross Asset Value on the Statement Date
(Line I.B.1 + I.B.2 (without duplication)):10    $________

C.
Leverage Ratio (Line I.A.3÷I.B.3):    ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00
 
 
 
 
 
9 For purposes of calculating the Leverage Ratio, (x) Line I.A.1. shall be
reduced by the aggregate amount of (i) all unrestricted cash and cash
equivalents of the Borrower and its Subsidiaries and (ii) escrow and other
deposits to the extent available on such date for the repayment of any of the
Indebtedness included in the calculation of Line I.A.1. up to an amount in the
aggregate for this clause (x) not to exceed the aggregate amount of Indebtedness
reflected in Line I.A.1. maturing in the immediately succeeding 24 months and
(y) Line 1.A.2. shall be reduced by the aggregate amount of (i) all unrestricted
cash and cash equivalents of each such applicable Material Joint Venture and
(ii) escrow and other deposits to the extent available on such date for the
repayment of any of the Indebtedness included in the calculation of Line 1.A.2.
up to an amount in the aggregate for this clause (y) not to exceed the aggregate
amount of Indebtedness reflected in Line 1.A.2. maturing in the immediately
succeeding 24 months. Enterprise Total Indebtedness shall not include accounts
payable, intracompany debt, dividends and distributions declared but not
payable, security deposits, accrued liabilities or prepaid rent, each as defined
in accordance with GAAP.
10 Enterprise Gross Asset Value shall not include the aggregate amount of
unrestricted cash and cash equivalents deducted in the calculation of Enterprise
Total Indebtedness pursuant to the immediately preceding footnote.



Exh-E-3

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in connection with the consummation of a
Significant Acquisition, the Borrower shall be permitted to increase the maximum
Leverage Ratio to 0.65 to 1.00 for any fiscal quarter in which a Significant
Acquisition occurs and for the three (3) consecutive full fiscal quarters
immediately thereafter; provided that, solely in the case of any increase
pursuant to this sentence, in no event shall the Leverage Ratio exceed 0.65 to
1.00 as of the end of any fiscal quarter or exceed 0.60 to 1.00 for more than
four (4) consecutive fiscal quarters in any consecutive five (5) fiscal quarter
period.
II.
Section 7.10(b) — Secured Debt Ratio.

A.
Enterprise Secured Debt outstanding on the Statement Date:11    $________

B.
Enterprise Gross Asset Value on the Statement Date
(Line I.B.3):    $________

C.
Secured Debt Ratio (Line II.A ÷ II.B): 12    ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.40 to 1.00
III.
Section 7.10(c) — Fixed Charge Coverage Ratio.

A.
Enterprise EBITDA for the twelve month period ending on the Statement Date (See
Annex 1):

1.
EBITDA of the Borrower and its Subsidiaries on a
consolidated basis (From Annex 1):    $________

2.
Borrower’s Pro Rata Share of EBITDA of each Material
Joint Venture (From Annex 1):    $________

3.
Enterprise EBITDA (Line III.A.1 + III.A.2 (without duplication)):    $________

B.
Enterprise Fixed Charges for the twelve month period ending on the Statement
Date:

1.
Enterprise Interest Expense paid in cash during such period:

a.
Interest Expense of the Borrower and its
Subsidiaries on a consolidated basis:    $________

b.
Borrower’s Pro Rata Share of Interest Expense of
each Material Joint Venture:    $________

 
 
 
 
 
11 Enterprise Secured Debt shall not include the Obligations under the Agreement
and under the other Loan Documents solely as a result of any security interest
granted to the Administrative Agent or any L/C Issuer, solely in any Cash
Collateral or any account or other property, including proceeds thereof,
established for the purpose of securing obligations in respect of Letters of
Credit, exchange rate fluctuations or otherwise to the extent required pursuant
to any of the cash collateralization provisions thereof.
12 For purposes of calculating the Secured Debt Ratio, the aggregate amount of
all unrestricted cash and cash equivalents on such date deducted from Enterprise
Secured Debt pursuant to the definition of Enterprise Total Indebtedness shall
exclude the aggregate amount of all unrestricted cash and cash equivalents
deducted from Enterprise Unsecured Debt pursuant to the definition of Enterprise
Total Indebtedness for the purpose of determining the Unsecured Leverage Ratio
as of the Statement Date.



Exh-E-4

--------------------------------------------------------------------------------





c.
Enterprise Interest Expense (Line III.B.1.a +
III.B.1.b (without duplication)):    $________

2.
Scheduled Principal Payments during such period:    $________

a.
Regularly scheduled principal payments by the
Borrower and its Subsidiaries with respect to
Indebtedness of the Borrower and its Subsidiaries
(other than payments due at final maturity of any
tranche of Indebtedness):    $________

b.
Borrower’s Pro Rata Share of all regularly scheduled
principal payments with respect to the
Indebtedness (other than payments due at final
maturity of any tranche of Indebtedness) of
each Material Joint Venture:    $________

c.
Scheduled Principal Payments (Line III.B.2.a
+ III.B.2.b (without duplication)):13    $________

3.
Cash dividends and distributions during such period in respect of
preferred stock of the Borrower and its Subsidiaries (excluding
(i) redemption payments or charges in connection with the
redemption of preferred stock and (ii) amounts paid to the
Borrower or any of its Subsidiaries):    $________

4.
Enterprise Fixed Charges (Line III.B.1.c + III.B.2.c
+ III.B.3 (without duplication))14:    $________

C.
Fixed Charge Coverage Ratio (Line III.A.3 ÷ Line III.B.4):    ____ to 1.00

Minimum requirement as of the end of any fiscal quarter: 1.50 to 1.00
IV.
Section 7.10(d) — Unsecured Leverage Ratio.

A.
Enterprise Unsecured Debt outstanding on the Statement Date:    $________

B.
Enterprise Unencumbered Asset Value on the Statement Date:

1.
Unencumbered Asset Value of the Borrower and
its Subsidiaries on a consolidated basis:    $________

2.
The Borrower’s Pro Rata Share of Unencumbered
Asset Value of each Material Joint Venture:    $________

 
 
 
 
 
13 For purposes of determining Scheduled Principal Payments, Indebtedness shall
not include accounts payable, intracompany debt, dividends and distributions
declared but not payable, security deposits, accrued liabilities or prepaid
rent, each as defined in accordance with GAAP.
14 Enterprise Fixed Charges shall not include (i) any amounts with respect to
any Intercompany Indebtedness, (ii) gains and losses from unwinding or
break-funding of Swap Contracts, (iii) write-offs of unamortized deferred
financing fees, (iv) prepayment fees, premiums and penalties, and (v) other
unusual or non-recurring items as are reasonably acceptable to the
Administrative Agent and the Required Lenders.



Exh-E-5

--------------------------------------------------------------------------------





3.
Enterprise Unencumbered Asset Value
(Line IV.B.1 + IV.B.2 (without duplication)):    $________

C.
Unsecured Leverage Ratio (Line IV.A ÷ IV.B.3): 15    ____ to 1.00

Maximum Permitted as of the end of any fiscal quarter: 0.60 to 1.00
Notwithstanding the foregoing, in connection with the consummation of a
Significant Acquisition, the Borrower shall be permitted to increase the maximum
Unsecured Leverage Ratio to 0.65 to 1.00 for any fiscal quarter in which a
Significant Acquisition occurs and for the three (3) consecutive full fiscal
quarters immediately thereafter; provided that, solely in the case of any
increase pursuant to this sentence, in no event shall the Unsecured Leverage
Ratio exceed 0.65 to 1.00 as of the end of any fiscal quarter or exceed 0.60 to
1.00 for more than four (4) consecutive fiscal quarters in any consecutive five
(5) fiscal quarter period.
V.
Section 7.10(e) — Consolidated Tangible Net Worth.

A.
Consolidated Tangible Net Worth on the Statement Date

1.
Consolidated Shareholders’ Equity:    $________

2.
Accumulated depreciation and amortization of the Borrower
and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP:    $________

3.
Consolidated Intangible Assets:    $________

4.
Consolidated Tangible Net Worth (Line V.A.1 plus
Line V.A.2 minus Line V.A.3):    $________

Minimum required as of the end of any fiscal quarter: $7,000,000,000
VI.
[Sustainability Metric Election Threshold.

“Sustainability Metric Election Threshold” means, with respect to any fiscal
year of the Borrower listed in the first column of the table set forth below, a
percentage equal to the sum of the Sustainability Metric 2018 Baseline, plus the
number of percentage points specified opposite such fiscal year in the table
below.


Fiscal Year
Sustainability Metric
Growth Percentage
2019
3.00
%
2020
6.00
%
2021
9.00
%
2022
12.00
%
2023 and thereafter
16.00
%



 
 
 
 
 
15 For purposes of calculating the Unsecured Leverage Ratio, the aggregate
amount of all unrestricted cash and cash equivalents on such date deducted from
Enterprise Unsecured Debt pursuant to the definition of Enterprise Total
Indebtedness shall exclude the aggregate amount of all unrestricted cash and
cash equivalents deducted from Enterprise Secured Debt pursuant to the
definition of Enterprise Total Indebtedness for the purpose of determining the
Secured Debt Ratio as of the Statement Date.



Exh-E-6

--------------------------------------------------------------------------------





A.
The Sustainability Metric 2018 Baseline:                 _____%

B.
The Sustainability Metric Growth Percentage with respect to the most recently
ended fiscal year (the “Specified Test Year”) (as set forth in the table above):
     _____%

C.
Sustainability Metric Election Threshold (Line VI.A + VI.B):    _____%

VII.
Sustainability Metric for the Specified Test Year.

A.
The square footage of Boundary Properties that were ENERGY STAR® and/or LEED
certified (or other similarly recognized rating systems) as of December 31 of
the Specified Test Year:                             ________

B.
The total square footage of all Boundary Properties as of December 31 of the
Specified Test Year:                                  ________

C.
Sustainability Metric for the Specified Test Year (Line VII.A ÷ VII.B),
expressed as a percentage:    _____%

D.
Is the Sustainability Metric for the Specified Test Year (Line VII.C.) greater
than the Sustainability Metric Election Threshold (Line VI.C.)?    _______
(Yes/No)]16 

















































 
 
 
 
 
16 Calculations with respect to the Sustainability Metric to be included at the
Borrower’s election.







Exh-E-7

--------------------------------------------------------------------------------






Annex 1
to the Compliance Certificate
For the Quarter/Year ended______________, _____
EBITDA of Borrower and its Subsidiaries
EBITDA
of Borrower and its
Subsidiaries
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Year Ended
Net Income (without duplication)
 
 
 
 
 
+ Interest Expense of the Borrower and its Subsidiaries
 
 
 
 
 
+ provision for taxes on or measured by income (whether or not payable during
such period)
 
 
 
 
 
+ depreciation and amortization expense
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- items increasing Net Income which do not represent a cash receipt
 
 
 
 
 
- any addition to EBITDA under “provision for taxes on or measured by income”
above taken or payable during such period to the extent added to EBITDA in any
prior or future period
 
 
 
 
 
= EBITDA of Borrower and Subsidiaries on a consolidated basis
 
 
 
 
 









Annex 1-1

--------------------------------------------------------------------------------





Borrower’s Pro Rata Share of EBITDA of Material Joint Ventures
Borrower’s Pro Rata
Share of EBITDA of
Material Joint Ventures
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Year Ended
Net Income (without duplication)
 
 
 
 
 
+ Borrower’s Pro Rata Share of Interest Expense of Material Joint Ventures
 
 
 
 
 
+ provision for taxes on or measured by income (whether or not payable during
such period)
 
 
 
 
 
+ depreciation and amortization expense
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- items increasing Net Income which do not represent a cash receipt
 
 
 
 
 
- any addition to EBITDA under “provision for taxes on or measured by income”
above taken or payable during such period to the extent added to EBITDA in any
prior or future period
 
 
 
 
 
= Borrower’s Pro Rata Share of EBITDA of Material Joint Ventures
 
 
 
 
 







Annex 1-2

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Negotiated Rate Loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.
Assignor[s]:
 
 
 
 
 
 
 
 
 
 
2.
Assignee[s]:
 
 
 
 
 
 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]],
which is a [Revolving] [and] [Term] Lender
 
 
 
 
 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



Exh-F-1



--------------------------------------------------------------------------------







3.    Borrower:    HCP, Inc.
4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    $2,750,000,000 Amended and Restated Credit Agreement, dated
as of May 23, 2019, among HCP, INC., a Maryland corporation (the “Borrower”),
the lending institutions party thereto from time to time (each, a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and an Alternative Currency Fronting Lender.

6.    Assigned Interest:
Assignor[s]
Assignee[s]
Facility/Class 
Assigned5
Aggregate
Amount of
Commitment / Loans
for all Lenders under relevant Class/Facility6
Amount of
Commitment / Loans Assigned under relevant Class/Facility
Percentage
Assigned of
Commitment/
Loans under relevant Class/Facility7
CUSIP 
Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7.
Alternative Currency (for assignments under the Revolving Facility only):
Assignee [can fund the following Alternative Currencies [Euro, Sterling, Yen,
Canadian Dollars and Australian Dollars]] [cannot fund any Alternative
Currency].

8.    Trade Date:    __________________]8 
Effective Date:__________, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


 
 
 
 
 
5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Term Loan” or “Negotiated Rate Loan”).
6 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
7 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under relevant Class/Facility.
8 To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.





Exh-F-2

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
 
 
ASSIGNEE
[NAME OF ASSIGNEE]


 
 
 
 
By:
 
 
Title:

[Consented to and]9 Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By:
 
 
Title:
 
 
[Consented to:]10
 
[HCP, INC., as the Borrower]
 
 
By:
 
 
Title:
 
 
[BANK OF AMERICA, N.A., as an L/C Issuer
 
 
By:
 
 
Title:
 
 
JPMORGAN CHASE BANK, N.A., as an L/C Issuer
 
 
By:
 
 
Title:



 
 
 
 
 
9 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
10 To be added only if the consent of the Borrower and/or other parties (e.g.,
L/C Issuer or Alternative Currency Fronting Lender) is required by the terms of
the Credit Agreement.



Exh-F-3

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer]
By:
 
 
Title:





[BANK OF AMERICA, N.A., as the Lead Alternative Currency Fronting Lender]
By:
 
 
Title:









Exh-F-4

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v),
(vi), (vii) and (viii) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of


Annex 1-1

--------------------------------------------------------------------------------





interest, fees or other amounts paid or payable in kind with respect to
[the][the relevant] Assigned Interest from and after the Effective Date to
[the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.




Annex 1-2

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF SUSTAINABILITY METRIC ANNUAL CERTIFICATE
Specified Test Year27:_______
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain $2,750,000,000 Amended and Restated Credit
Agreement, dated as of May 23, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among HCP, INC., a Maryland corporation (the “Borrower”), the lending
institutions party thereto from time to time (each, a “Lender” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer
and an Alternative Currency Fronting Lender.
The Borrower hereby certifies as of the date hereof that the Responsible Officer
executing this Sustainability Metric Annual Certificate is the
_____________________ of the Borrower, and that, as such, he/she is authorized
to execute and deliver this Sustainability Metric Annual Certificate to the
Administrative Agent on the behalf of the Borrower, and not in an individual
capacity, and that:
1.    As of December 31 of the Specified Test Year, the Sustainability Metric
was not less than the Sustainability Metric Election Threshold.
2.    The analyses and information set forth on Schedule 1 and attached hereto
are true and accurate on and as of December 31 of the Specified Test Year.
3.    The Borrower hereby elects that the Applicable Rate be based on the
Sustainability Metric Pricing Grid, to be effective commencing on the date that
is five (5) Business Days following the date this Sustainability Metric Annual
Certificate has been delivered to the Administrative Agent.
IN WITNESS WHEREOF, the undersigned has executed this Sustainability Metric
Annual Certificate as of_________, ___.


 
Name:
Title:





 
 
 
 
 
27 To be the fiscal year most recently ended.





Exh G-1

--------------------------------------------------------------------------------






EXHIBIT G
Specified Test Year28:_______
SCHEDULE 1
to the Sustainability Metric Annual Certificate

I.
Sustainability Metric Election Threshold.

“Sustainability Metric Election Threshold” means, with respect to any fiscal
year of the Borrower listed in the first column of the table set forth below, a
percentage equal to the sum of the Sustainability Metric 2018 Baseline, plus the
number of percentage points specified opposite such fiscal year in the table
below.


Fiscal Year
Sustainability Metric
Growth Percentage
2019
3.00
%
2020
6.00
%
2021
9.00
%
2022
12.00
%
2023 and thereafter
16.00
%



A.
The Sustainability Metric 2018 Baseline:                 _____%

B.
The Sustainability Metric Growth Percentage with respect to the Specified Test
Year (as set forth in the table above):                          _____%

C.
Sustainability Metric Election Threshold (Line I.A + I.B):    _____%

II.
Sustainability Metric for the Specified Test Year.

A.
The square footage of Boundary Properties that were ENERGY STAR® and/or LEED
certified (or other similarly recognized rating systems) as of December 31 of
the Specified Test Year:                             ________

B.
The total square footage of all Boundary Properties as of December 31 of the
Specified Test Year:                                  ________

C.
Sustainability Metric for the Specified Test Year (Line II.A ÷ II.B), expressed
as a percentage:    _____%

D.
Is the Sustainability Metric for the Specified Test Year (Line II.C.) greater
than the Sustainability Metric Election Threshold (Line I.C.)?    _______
(Yes/No)

 
 
 
 
 
28 To be the fiscal year most recently ended.







Schedule 1-1